Case 4:19-cv-03845 Document 1-1 Filed on 10/04/19 in TXSD Page 1 of 108




                                                       A
         Case 4:19-cv-03845 Document 1-1 Filed on 10/04/19 in TXSD Page 2 of 108                                         9/30/2019 11:47 PM
                                                                                               Marilyn Burgess - District Clerk Harris County
                                                                                                                    Envelope No. 37259895
                                                                                                                          By: Kimberly Garza
                                                                                                                 Filed: 9/30/2019 11:47 PM

                                MDL PRETRIAL CAUSE NO. 2018-77087

    COUNTY OF BURLESON                                      §                     IN THE DISTRICT COURT
        Plaintiff,                                          §
                                                            §
    v.                                                      §                    335TH JUDICIAL DISTRICT
                                                            §
    PURDUE PHARMA L.P., ET AL.                              §
        Defendants.                                         §                 BURLESON COUNTY, TEXAS

*****************************************************************************

                                MDL PRETRIAL CAUSE NO. 2018-63587

                                                            §                     IN THE DISTRICT COURT
                                                            §
    IN RE: TEXAS OPIOID LITIGATION                          §                     152ND JUDICIAL DISTRICT
                                                            §
                                                            §                      HARRIS COUNTY, TEXAS

              PLAINTIFF BURLESON COUNTY'S FIRST AMENDED PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

           Plaintiff, the County of Burleson, Texas, by and through the undersigned attorneys

(hereinafter “Burleson County” or “County”) against Defendants Purdue1 Pharma L.P., Purdue

Pharma Inc., The Purdue Frederick Company, Mallinckrodt PLC, Mallinckrodt LLC, SpecGX

LLC, Actavis, LLC, Actavis Pharma, Inc., f/k/a Watson Pharma, Inc., AmerisourceBergen

Corporation,       AmerisourceBergen            Drug      Corporation,       a    wholly-owned          subsidiary       of

AmerisourceBergen Corporation, Wal-Mart Inc. f/k/a Walmart Stores, Inc, Brookshire Brothers

Inc., and Does 1 – 100.



1
  Plaintiff's claims against Purdue Pharma L.P., Purdue Pharma Inc., and the Purdue Frederick Company have been
severed from this action and put into a separate Cause No. 2018-77078-A styled County of Burleson v. Purdue Pharma
L.P. Accordingly, the severed Purdue action remains active in a wholly separate cause. The exclusion of Purdue from
the parties in this cause and of the claims against Purdue from this Amended Petition is not intended to be a nonsuit
or dismissal of either the Purdue parties or the Plaintiff’s claims against those parties. Any order entered in this cause
purporting to dispose of all claims and/or all parties is necessarily inapplicable to the Purdue parties. The references
herein to the actions of those Purdue parties are intended only to give context to the litigation and to the actions of the
remaining defendants named in this action.


                                                            1
    Case 4:19-cv-03845 Document 1-1 Filed on 10/04/19 in TXSD Page 3 of 108



                                        I.       INTRODUCTION

        1.       The United States is in the midst of an opioid epidemic caused by Defendants’

fraudulent marketing, sales, and distribution of prescription opioids (“opioids”) that has resulted

in addiction, criminal activity, and loss of life.2 Americans “consume 85% of all the opioids in the

world” and are “the most medicated country in the world…”3 The opioid crisis has been described

as “the AIDS epidemic of our generation, but even worse.”4 On October 26, 2017, President

Donald Trump “declared a nationwide public health emergency to combat the opioid crisis.”5

        2.       In 1997, each person in the United States, on average, consumed 96 mg morphine

equivalents. In 2010 that number increased to 710 mg per person.6 This amount has been estimated

as the equivalent to 7.1 kg of opioids per 10,000 people – or enough to supply each American with

5 mg of hydrocodone every 6 hours for 45 days.7

        3.       It’s no surprise that in 2016 alone, health care providers wrote more than 289

million prescriptions for opioids, enough for every adult in the United States to have more than

one bottle of pills.8

        4.       Unfortunately, using opioids too often leads to addiction and overdose from

opioids. It was estimated as early as 2001 that up to 40% of chronic pain patients were addicted to

opioid pain medication. 9 Almost 2 million Americans were addicted to opioids in 2014.10 To put


2
  L. Manchikanti, Opioid Epidemic in the United States, Pain Physician, Jul. 2012, at 1,
www.painphysicianjournal.org.
3
  David Wright, Christie on Opioids: “This is the AIDS Epidemic of Our Generation, but even Worse,” CNN, Oct.
27,     2017,    available   at     http://www.cnn.com/2017/10/27/politics/chris-christie-opioid-commission-aids-
cnntv/index.html; Manchikanti, at 16 (“Gram for gram, people in the United States consume more narcotic medication
than any other nation worldwide.”).
4
  Wright, supra.
5
  Dan Merica, What Trump’s Opioid Announcement Means – and Doesn’t Mean, CNN, Oct. 26, 2017, available at
http://www.cnn.com/2017/10/26/politics/national-health-emergency-national-disaster/index.html.
6
  Manchikanti at 14.
7
  Id.
8
  Prevalence of Opioid Misuse, BupPractice, Sept. 7, 2017, available at https://www.buppractice.com/node/15576.
9
  Prescription Drugs: Abuse and Addiction, National Institute of Drug Abuse (NIH Publication), Jul. 2001, at 13.
10
   National Survey on Drug Use and Health, Substance Abuse and Mental Health Services Administration, 2014.


                                                        2
     Case 4:19-cv-03845 Document 1-1 Filed on 10/04/19 in TXSD Page 4 of 108



the opioid crisis in perspective, the statistics demonstrate:

                 ·    Roughly 21 to 29 percent of patients prescribed opioids for chronic pain misuse
                      them;

                 ·    Between 8 and 12 percent develop an opioid use disorder; and

                 ·    About 80 percent of people who use heroin first misused prescription opioids.11

        5.       From 1999 to 2017, more than 700,000 people have died from a drug overdose;

around 68% of the more than 70,200 drug overdoses in 2017 involved an opioid.12 In 2017, the

number of overdose deaths involving opioids was 6 times higher than in 1999.13 Currently, on

average, 130 Americans die every day from an opioid overdose.14 The Texas Legislature has found

“that deaths resulting from the use of opioids and other controlled substances constitute a public

health crisis.”15

        6.       The Opioid Epidemic proximately caused by the Defendants is so pervasive that

the lifetime risk of dying from an accidental overdose of opioids exceeds the risk of dying from

motor vehicle accidents, drowning, or fire.16

        7.       In fact, accidental drug overdose deaths, of which reportedly at least two-thirds are

opioid overdoses, are the leading cause of death for Americans under the age of 50. Accidental

drug overdose deaths, predominantly from opioids, exceed the number of deaths caused by cars or

guns. A report from the CDC found that from July 2016 to September 2017, emergency visits due




11
      Opioid Overdose Crisis, National Institute on Drug Abuse, Jan. 2018, available at
https://www.drugabuse.gov/drugs-abuse/opioids/opioid-overdose-crisis.
12
   https://www.cdc.gov/drugoverdose/epidemic/index.html
13
   Id.
14
   Id.
15
   Tex. Att’y Gen. Op. No. KP-0168 (2017), citing Act of May 26, 2017, 85th Leg., R.S., ch. 534, § 3, 2017 Tex. Sess.
Law Serv. 1467, 1468.
16
   Flower, K., Senthilingam, M. (2019, Jan. 14). Odds of Dying from Accidental Opioid Overdose in the US Surpass
Those of Dying in a Car Accident. CNN. https://www.cnn.com/2019/01/14/health/opioid-deaths-united-states-
surpass-road-accidents/index.html


                                                         3
     Case 4:19-cv-03845 Document 1-1 Filed on 10/04/19 in TXSD Page 5 of 108



to suspected opioid overdoses continued to climb approximately 30% across the nation.17 The

increase was seen in adults of all age groups and in men and women in all geographic areas.18

        8.       Over the next decade, the average number of deaths due to opioids is expected to

be 500,000.19 The economic burden caused by opioid abuse in the United States is at least $78.5

billion,20 including lost productivity and increased social services, health insurance costs,

increased criminal justice presence and strain on judicial resources, and substance abuse treatment

and rehabilitation.21 In 2015, Texas “had the second highest total healthcare costs from opioid

abuse in the nation ($1.96 billion)…”22 This statistic is unsurprising considering from 2006-2014,

Texas was ranked third in the nation in the number of recorded opioid sales. In that time, billions

of dose units flooded Texas. In Burleson County alone, over 2.4 million prescription pain pills

were sold just from 2006 to 2012 to a population of roughly 17,000 people. Defendant Actavis

manufactured approximately 1,056,100 of those opioid pills, Defendant SpecGX LLC some

840,000, Defendant AmerisourceBergen distributed 1,064,800; and Defendant Wal-Mart

distributed 443,090 of them.

        9.       This epidemic did not occur by chance. Defendants manufacture, market, distribute,

dispense, and sell prescription opioids, including, but not limited to, brand-name drugs like

OxyContin and generics like oxycodone, oxymorphone, hydromorphone, hydrocodone, fentanyl,


17
   Jacqueline Howard, ER Visits for Opioid Overdose up 30%, CDC Study Finds, CNN, Mar. 6, 2018.
18
   Id.
19
   Max Blau, STAT forecast: Opioids Could Kill Nearly 500,000 American in the next Decade, STAT, June 27, 2017,
available at https://www.statnews.com/2017/06/27/opioid-deaths-forecast/; see also Wes Rapaport, Advocates for
Painkiller Advocates Wants Society to Meet Them Halfway, Big Country, Feb. 18, 2018 (stating the number of opioid
overdose deaths is going to go up for at least several more years and explaining how Operation Naloxone has
administered more than $1 million of the powerful antidote).
20
   CDC Foundation’s New Business Pulse Focuses on Opioid Overdose Epidemic, Centers for Disease Control and
Prevention, Mar. 15, 2017, available at https://www.cdc.gov/media/releases/2017/a0315-business-pulse-
opioids.html.
21
   Opioid Overdose Crisis, supra.
22
   Kerry Craig, Opioid Addiction Results in one Woman’s Daily Struggle, Sulphur Springs News-Telegram, Oct. 7,
2017,     available    at    https://www.ssnewstelegram.com/news/opioid-addiction-results-in-one-woman-s-daily-
struggle/article_bded4eoa-ab80-11e7-a252-d3f304e26628.html.


                                                       4
     Case 4:19-cv-03845 Document 1-1 Filed on 10/04/19 in TXSD Page 6 of 108



and tramadol, which are powerful narcotics.

        10.      Historically, opioids were considered too addictive and debilitating for treating non-

cancer chronic pain,23 such as back pain, migraines, and arthritis, and were used only to treat short-

term acute pain or for palliative or end-of-life care.

        11.      By the late 1990s or early 2000s, however, each Manufacturing Defendant began a

marketing scheme to persuade doctors and patients that opioids were not addictive and should be

used ubiquitously and perpetually to treat moderate, non-cancer chronic pain.24 Defendants’

efforts to “increase opioid use” and their campaign emphasizing “the alleged undertreatment of

pain continue to be significant factors of the [opioid] escalation.”25 Defendants reassured the

medical community that opioids were not addictive, and doctors prescribed them at a higher rate.26

Consequently, the National Institute of Drug Abuse attributes the opioid crises to Defendants’

successful marketing campaign.27 Each Manufacturing Defendant spent, and continues to spend

large sums of money to promote the benefits of opioids for non-cancer moderate pain while

trivializing or even denying their risks.

        12.      The Manufacturing Defendants’28 promotional messages deviated substantially

from any approved labeling of the drugs and caused prescribing physicians and consuming patients

to underappreciate the health risks, and to overestimate the benefits of opioids.

        13.      Contrary to the language of their drugs’ labels, Defendants falsely and misleadingly



23
   “Chronic pain” means non-cancer pain lasting three months or longer.
24
    See e.g., Opioid Overdose Crisis, National Institute on Drug Abuse, Jan. 2018, available at
https://www.drugabuse.gov/drugs-abuse/opioids/opioid-overdose-crisis (explaining the greater rate of prescribing
opioids due to misinformation to physicians, which led to a diversion and misuse of opioids before anyone knew
opioids were highly addictive).
25
   Manchikanti at 1.
26
   CDC/NCHS, National Vital Statistics System, Mortality, CDC Wonder, Atlanta, Ga: US Department of Health and
Human Services, 2017, available at https://wonder.cdc.gov.
27
   See id.
28
   The Manufacturing Defendants as identified in this petition, Mallinckrodt defendants and Actavis Defendants.


                                                       5
    Case 4:19-cv-03845 Document 1-1 Filed on 10/04/19 in TXSD Page 7 of 108



in their marketing: (1) downplayed the serious risk of addiction; (2) promoted and exaggerated the

concept of “pseudoaddiction” thereby advocating that the signs of addiction should be treated with

more opioids; (3) exaggerated the effectiveness of screening tools in preventing addiction;

(4) claimed that opioid dependence and withdrawal are easily managed; (5) denied the risks of

higher opioid dosages; and (6) exaggerated the effectiveness of “abuse-deterrent” opioid

formulations to prevent abuse and addiction.

       14.      Manufacturing Defendants disseminated these falsehoods through ads and/or their

sales representatives and hand-picked physicians who supported Defendants’ message. Sales

representatives, working at Manufacturing Defendants’ behest, promoted highly addictive opioids

through souvenirs and toys including, but not limited to, opioid brand-bearing stuffed plush toys,

dolls, coffee cups, fanny packs, water bottles, notepads, pens, refrigerator magnets, clocks, letter

openers, rulers, daytime planners, bags, puzzles, posters, hand-held calculators, clipboards,

highlighters, flashlights, key chains, clothing, reflex mallets, and mock-ups of the United States

Constitution.

       15.      Defendants also used third parties they controlled by: (a) funding, assisting,

encouraging, and directing doctors, known as “key opinion leaders” (“KOLs”) and (b) funding,

assisting, directing, and encouraging seemingly neutral and credible professional societies and

patient advocacy groups (referred to hereinafter as “Front Groups”).

       16.      Manufacturing Defendants worked with KOLs and Front Groups to taint the

sources that doctors and patients relied on for ostensibly “neutral” guidance, such as treatment

guidelines, Continuing Medical Education (“CME”) programs, medical conferences and seminars,

and scientific articles. Through their individual and concerted efforts, Defendants convinced

doctors that, instead of being addictive and unsafe for long-term use in most circumstances, opioids




                                                 6
     Case 4:19-cv-03845 Document 1-1 Filed on 10/04/19 in TXSD Page 8 of 108



were required for the compassionate treatment of chronic pain, which Defendants termed an

epidemic in America.

        17.      Manufacturing Defendants’ aggressive marketing of opioids for chronic pain is

“based on unsound science and blatant misinformation, and accompanied by the dangerous

assumptions that opioids are highly effective and safe, and devoid of adverse events when

prescribed by physicians.”29 Nevertheless, Defendants’ marketing was effective and by 2011, there

were 136.7 million prescriptions for hydrocodone alone, with all opioids exceeding 238 million.30

Data demonstrates that “[o]ver 90% of patients received opioids for chronic pain management.”31

        18.      Essentially each Defendant ignored science and consumer health for profits.

Defendants’ efforts were so successful that opioids are now the most prescribed class of drugs

generating $11 billion in revenue for drug companies in 2014 alone

        19.      Defendants’ efforts to promote prescription opioids to consumers as being more

effective and less dangerous than they genuinely are has worked all too well. Even today, most

parents surveyed believe that prescription opioids are the best post-surgical pain treatment for their

kids when in fact, prescription opioids are the most addictive option and work no better in easing

post-surgical pain than a number of safer treatments.32

        20.      As a direct and foreseeable consequence of Manufacturing Defendants’

misrepresentations and misleading marketing campaign to Burleson County physicians and

residents regarding the safety and efficacy of using opioids for chronic non-cancer pain that

resulted in an oversupply of opioids, Burleson County has spent and continues to spend large sums



29
   Manchikanti, at 1-4.
30
   Id.
31
   Id. at 19.
32
   The American Society of Anesthesiologists. (2019, Jan. 27). Parents worried about risks, but still think opioids
are best for kids’ pain relief, nationwide survey shows. https://www.asahq.org/about-asa/newsroom/news-
releases/2019/01/physaneswk19-news-release.


                                                        7
     Case 4:19-cv-03845 Document 1-1 Filed on 10/04/19 in TXSD Page 9 of 108



of money combatting the public health crisis.

        21.      The Distributor Defendants33 were not standing by idly while Manufacturing

Defendants were peddling their opioids to physicians and consumers. AmerisourceBergen, is one

of the of the largest opioid distributors in the United States. Distributor Defendants purchased

opioids from Manufacturing Defendants herein and sold them to pharmacies throughout Burleson

County. But Distributor Defendants like AmerisourceBergen didn’t merely flood the County with

an oversupply of addictive opioid drugs; it also earned money by marketing them. Indeed,

Distributor Defendants function as “trusted partners” with Manufacturing Defendants in

maximizing market share and success of pharmaceutical products. AmerisourceBergen states on

its website that it is “[a] trusted partner [to manufacturers] in the commercialization process” and

works with manufacturers “to optimize each stage − and each decision − along the product

lifecycle.”34. Distributor Defendants laud on their website their ability to detect and prevent

prescription drug diversion to improper purposes. AmerisourceBergen claims it uses “complex

algorithms [that] identify and stop orders that are deemed to be suspicious.”35

        22.      Despite the alarming and suspicious rise in the number of opioids ordered by

retailers in Burleson County and Distributor Defendants self-claimed duty to stop suspicious

opioid orders, Distributor Defendants simply continued to flood of opioids into the County. In

continuing to oversupply opioids in Burleson County, Distributor Defendants put their partnership

with pharmaceutical manufacturers − to increase market penetration − above their obligations to

secure the opioid supply claim. Manufacturing Defendants and Distributor Defendants worked



33
   The Distributor Defendants, as identified herein, are AmerisourceBergen Corporation, AmerisourceBergen Drug
Corporation, a wholly-owned subsidiary of AmerisourceBergen Corporation and Wal-Mart Inc. f/k/a Walmart Stores,
Inc.
34
          AmerisourceBergen,          “Brand           and       Specialty      Manufacturer        Solutions,”
https://www.amerisourcebergen.com/abcnew/solutions-manufacturers/brand-and-specialty.
35
   Id.


                                                      8
   Case 4:19-cv-03845 Document 1-1 Filed on 10/04/19 in TXSD Page 10 of 108



hand and glove to glut Burleson County with more opioids than could possibly be consumed for

therapeutic purposes, resulting in an opioid prescription rate in Burleson County that remains well

above the already insupportable national rate. Each Defendant disregarded its legal duty to ensure

that not only that opioids were safe and effective, but that they were being prescribed for a valid

medical purpose.

        23.      As a direct and foreseeable consequence of Distributor Defendants’ failure to act

as the gatekeeper and distributing opioids even though suspicion for diversionary purposes existed,

Burleson County has spent and continues to spend large sums of money combatting the public

health crisis.

        24.      Retailer Defendants Wal-Mart and Brookshire Brothers systematically ignored red

flags in violation of their duties under Texas Law and routinely filled suspicious prescriptions

brought to market by the actions of Manufacturer and Distributor defendants, joining the race to

distribute as many opioids as possible into Burleson county.

        25.      The money Burleson County has spent comes directly from its taxpayers. These

taxpayers include Burleson County physicians, who passed on Defendants’ misleading safety and

efficacy information and prescribed more opioids to taxpaying residents in Burleson County.

These taxpayers necessarily included Burleson County residents who either suffered the addictive

effects of consuming opioids or overdosed using Defendants’ opioids that had been over-

prescribed and/or over-supplied to Burleson County as intended be Defendants herein. Thus, this

group of Burleson County residents has suffered not only injury to property, but also bodily injury,

as a result of Defendants’ misconduct in the false promotion and/or over-supply of prescription

opioids.

        26.      Burleson County has spent and continues to spend large sums of money combatting




                                                 9
     Case 4:19-cv-03845 Document 1-1 Filed on 10/04/19 in TXSD Page 11 of 108



the opioid crisis created by Defendants’ negligent and fraudulent marketing campaign and/or

oversupply of opioid drugs. Across the country, including Texas, increased opioid prescribing has

caused and continues to cause an increase in overdoses and death. Defendants tracked the CDC

data and knew that the more they promoted opioid prescribing and distributed more opioids that

non-therapeutic outcomes, such as overdose, addiction, and criminality (e.g. pill mills) would

occur. By 2010, enough opioids had been sold to medicate every American adult with a typical

dose of 5 mg of hydrocodone every 4 hours for 1 month.36 The increased use of opioids has

contributed to the increased rate of overdose deaths and nonmedical use with the varying rates of

sales in each states impacting the outcomes in each state.37 “Given that 3% of physicians accounted

for 62% of the [opioids] prescribed in one study, the proliferation of high-volume prescribers can

have a large impact on state use of [opioids] and overdose death rates.”38 Not surprisingly, “[l]arge

increases in overdoses involving the types of drugs sold by illegitimate pain clinics (i.e., ‘pill

mills’) have been reported in Florida and Texas.”39 For example, thousands of prescriptions were

written for opioids in Burleson County in 2016,40 and from 2015 - 2016 there were approximately

14 – 15.9 per 100,000 people reported from drug overdoses.41 A substantial number of those

overdose deaths were a result, in whole or in part, of opioid ingestion. In each year from 2013-

2017, there were multiple deaths in Burleson County caused in whole or in part from ingestion of

prescription opioids. Defendants’ marketing misconduct, as well as Defendants’ efforts to sell

more prescription opioids than can be consumed therapeutically, were natural and foreseeable



36
   Center for Disease Control, Vital Signs: Overdoses of Prescription Opioid Pain Relievers – United States, 1999-
2008, Morbidity and Mortality Weekly Report (MMWR), Nov. 4, 2011.
37
   Id.
38
   Id.
39
   Id.
40
     https://www.cdc.gov/drugoverdose/maps/rxrate-maps.html; https://www.cdc.gov/nchs/data-visualization/drug-
poisoning-mortality.
41
   https://www.cdc.gov/nchs/data-visualization/drug-poisoning-mortality.


                                                       10
   Case 4:19-cv-03845 Document 1-1 Filed on 10/04/19 in TXSD Page 12 of 108



causes of overdose deaths and injuries in Burleson County.

       27.         But for Defendants’ deceptive marketing scheme that changed the way physicians

prescribe opioids, coupled with the systemic undermining of quotas and institutional controls as

well as the failure to report and to halt suspicious orders by the Manufacturing, Distributor, and

Retailer Defendants, the number of opioids would not have tripled or quadrupled thereby directly

giving rise to the opioid epidemic – the costs of which have resulted in Plaintiff’s alleged injuries.

       28.         As a direct and foreseeable consequence of Defendants’ conduct described

regarding prescription opioids, Burleson County has committed and continues to commit resources

to provide and pay additional health care, law enforcement, social services, public assistance,

pharmaceutical care and other services necessary for its residents.

             II.       RULE 47 STATEMENT OF MONETARY RELIEF SOUGHT

       29.         Per Rule 47 of the Texas Rules of Civil Procedure, the County states that although the

full measure of its damages is still being calculated, its damages caused by Defendants’ acts and

omissions exceed $1,000,000 but are believed to be less than $100,000,000. Accordingly, at this time

in the litigation, Burleson County states that it is seeking monetary relief for an amount greater than

$1,000,000 and less than $100,000,000, the rightful and just amount to be determined by the jury.

                                           III.    STANDING

       30.         Burleson County has standing to bring this lawsuit because it has suffered an injury-

in-fact caused by Defendants’ misconduct, and that harm can be redressed through this action.

Having decided that it was necessary to pursue these claims to protect the County’s interests, the

County hired outside counsel to handle the litigation. This contract is available to the public. The

contract governing the County’s representation in this litigation was approved by the Texas




                                                    11
     Case 4:19-cv-03845 Document 1-1 Filed on 10/04/19 in TXSD Page 13 of 108



Comptroller of Public Accounts pursuant to Tex. Gov’t Code § 403.0305.42

        31.      Defendants’ misconduct has placed an unreasonable burden on Burleson County’s

resources and ability to provide the public services and employee benefits it is obligated to and/or

has authority to provide to its residents and employees. Burleson County has the statutory duty

and/or authority to provide public safety and health services, including, but not limited to, the

following:

                 ·   Supporting paupers;43

                 ·   Providing county jails;44

                 ·   Providing health care in county jails;45

                 ·   Providing fire protection;46

                 ·   Enforcing drug laws;47

                 ·   Contracting with drug centers;48

                 ·   Commissioning drug education and counseling programs;49 and

                 ·   Paying county and precinct officers and employee compensation, office and
                     travel expenses, and any other allowances.50

        32.      Defendants’ misconduct − including Manufacturing Defendants’ calculated

marketing campaign of misinformation to physicians and patients, and Distributor and Retailer

Defendants’ disbursement and distribution of prescription opioids even though suspicion for

diversionary purposes existed − caused the damages to the County. They misled physicians into



42
   Id.
43
   Tex. Local Gov’t Code § 81.027.
44
   Id. at § 351.001.
45
   Id. at § 351.045.
46
   Id. at § 352.001.
47
   Id. at § 370.003.
48
   Tex. Health & Safety Code at § 464.032.
49
   Id. at § 465.001
50
   Tex. Local Gov’t Code § 152.011.


                                                    12
   Case 4:19-cv-03845 Document 1-1 Filed on 10/04/19 in TXSD Page 14 of 108



overprescribing opioids, which directly created the need for dramatically increased public services.

The County relied on these misrepresentations in paying for its employees’ healthcare costs

causing the County to incur increased healthcare costs for its own employees.

       33.     The harm caused by Defendants’ misconduct can be redressed by the Court in this

action. Defendants should be enjoined from continuing to manufacture, distribute, and sell opioids

in Burleson County without a medical purpose and without educating physicians and patients about

the actual risks and benefits of its drugs. Furthermore, Defendants should compensate Burleson

County for the funds it has expended and continues to expend for increased costs of social services,

health systems, law enforcement, the judicial system, and treatment facilities.

                             IV.     VENUE AND JURISDICTION

       34.     Venue is proper in Burleson County because all or a substantial part of the events or

omissions giving rise to this claim occurred in Burleson County. TEX. CIV. PRAC. & REM. CODE

§15.002(a)(2). Because venue is proper in Burleson County as to at least one defendant in this action,

venue is proper in Burleson County as to all of the defendants because the claims or actions asserted

herein arise from the same transaction, occurrence, or series of transactions or occurrences. TEX. CIV.

PRAC. & REM. CODE § 15.005. This Court has subject-matter jurisdiction over this matter because

Plaintiff’s damages are in excess of the minimal jurisdictional limits of this Court. TEX. GOVT. CODE

§24.007(b).

       35.     This Court has specific jurisdiction over all Defendants as their activities were

directed toward Texas, and injuries complained of herein resulted from their activities. Guardian

Royal Exchange Assur., Ltd. v. English China Clays, P.L.C., 815 S.W.2d 223, 227 (Tex. 1991).

More particularly, each of the Defendants has specifically directed business activities to Texas and,

in so doing, have purposefully availed themselves of the benefits and privileges of conducting




                                                  13
     Case 4:19-cv-03845 Document 1-1 Filed on 10/04/19 in TXSD Page 15 of 108



business within Texas. The claims made in this lawsuit arise foreseeably from the direction of

those business activities to Texas, and from the efforts to obtain the benefits of conducting business

within Texas, by each of the Defendants; it was foreseeable to each defendant that if they or their

agents committed tortious conduct in Texas, it would result in physical or economic injury to

individuals, businesses, or governments that are chartered by the State of Texas and who maintain

continuous presence within the State of Texas. It was, furthermore, foreseeable that conduct

causing physical or economic injuries in Texas to citizens of Texas or governmental entities

existing under Texas law would result in lawsuits in Texas. Each of the defendants has substantial

and continuous contacts with the State of Texas, generally and with respect to this action, to amount

to specific minimum contacts. The exercise of personal jurisdiction by this Court over each of the

Defendants who is not at home in Texas is authorized by the Texas Long Arm Statute (as expressed

in Chapter 17 of the Texas Civil Practice and Remedies Code), is consistent with due process, and

does not offend traditional notions of fair play and substantial justice. At all times relevant to this

lawsuit, each of the Defendants was engaged in acts constituting doing business in the State of

Texas.

         36.    Burleson County expressly disclaims any cause of action under the federal Class

Action Fairness Act, and any federal claims, including without limitation any claim that there is

an federal contract at issue in this litigation.

                                          V.       PARTIES

A.       Plaintiff

         37.    This action is brought for and on behalf of Burleson County, which provides a

wide range of services on behalf of its residents, including services for families and children,

public health, public assistance, law enforcement, and emergency care.




                                                   14
     Case 4:19-cv-03845 Document 1-1 Filed on 10/04/19 in TXSD Page 16 of 108



B.      Defendants

        38.    PURDUE PHARMA L.P. is a limited partnership organized under the laws of

Delaware with its principal place of business in Stamford, Connecticut, and has at all times relevant

to this litigation conducted business in this State. Purdue Pharma L.P has been served through the

Secretary of State of Texas. Defendant PURDUE PHARMA INC. is a New York corporation with

its principal place of business in Stamford, Connecticut, and has at all times relevant to this

litigation conducted business in this State. Defendant Purdue Pharma Inc. has been served with

process through its registered agent. THE PURDUE FREDERICK COMPANY is a Delaware

corporation with its principal place of business in Stamford, Connecticut, and has at all times

relevant to this litigation conducted business in this State. Defendant THE PURDUE FREDERICK

COMPANY has been served through the Secretary of State for the State of Texas (Purdue Pharma

L.P., Purdue Pharma Inc., and The Purdue Frederick Company are hereinafter referred to as

"Purdue").

        39.    Purdue manufactures, promotes, sells, and distributes opioids in the U.S. and

Kendall County. Purdue’s opioid drug, OxyContin, is one of the most addictive and abused

prescription drugs in American history. Purdue promotes opioids throughout the United States and

in Kendall County.

        40.    SPECGX LLC is a Delaware Corporation with its principal place of business in St.

Louis, Missouri. SPECGX LLC, a wholly-owned subsidiary of MALLINCKRODT PLC, is an

Irish public limited company headquartered in Staines-upon-Thames, United Kingdom, with its

U.S. headquarters in St. Louis, Missouri and is required to maintain a registered agent for service

of process, but has not designated such an agent. Therefore, said corporation may be served with

process through its registered agent in Delaware, Corporation Trust Company, Corporation Trust




                                                 15
   Case 4:19-cv-03845 Document 1-1 Filed on 10/04/19 in TXSD Page 17 of 108



Center, 1209 Orange Street, Wilmington, DE 19801, pursuant to the Texas Long-Arm Statute,

Tex. Civ. Prac. & Rem. Code §§ 17.041-.045.

       41.    SpecGX LLC does substantial business in Texas and, upon information and belief,

SpecGx is a pharmaceutical manufacturer licensed to do business in Texas. SpecGx manufactures,

promotes, sells, and opioids in the U.S. and Burleson County.

       42.    MALLINCKRODT LLC is a limited liability company organized and existing

under the state laws of Delaware headquartered in St. Louis Missouri. Since 2013, Mallinckrodt

LLC has been a wholly owned subsidiary of Irish Public Limited Company Coviden PLLC

(formerly known as Tyco Healthcare) and is now a wholly owned subsidiary of Mallinckrodt plc.

Mallinckrodt LLC may be served with process through its registered agent in Delaware,

Corporation Trust Company, Corporation Trust Center, 1209 Orange Street, Wilmington, DE

19801, pursuant to the Texas Long-Arm Statute, Tex. Civ. Prac. & Rem. Code §§ 17.041-.045.

       43.    MALINCKRODT LLC does substantial business in Texas and, upon information

and belief, SpecGx is a pharmaceutical manufacturer licensed to do business in Texas. SpecGx

manufactures, promotes, sells, and opioids in the U.S. and Burleson County.

       44.    MALLINCKRODT PLC ("Mallinckrodt") is an Irish public limited company with

its corporate headquarters in Staines-Upon-Thames, Surrey, United Kingdom and maintains a U.S.

 headquarters in St. Louis, Missouri. MALLINCKRODT may be served by serving it registered

agent CT Corporation System, 120 South Central Ave., Clayton, Missouri 63105.

       45.    Upon information and belief, SPECKGX LLC, and MALLINCKRODT LLC are

the alter egos of MALLINCKRODT PLC and there is such unity between Defendants SpeckGx

LLC, Mallicknrodt LLC and Mallinckrodt plc that the separateness of the corporation has ceased

and holding only Defendant SPECKGX LLC liable would result in injustice. Mallinckrodt plc



                                               16
     Case 4:19-cv-03845 Document 1-1 Filed on 10/04/19 in TXSD Page 18 of 108



exercises a greater degree of control over SpeckGx LLC and Mallinckrodt LLC than that normally

associated with common ownership and directorship. SpeckGx LLC, Mallinckrodt LLC and

Mallinckrodt plc share employees and corporate officers; engage in the same business enterprise;

use the same assets;51 do not maintain separate books and financial statements; comingle and/or

have the same bank accounts; use the same budgets and Mallinckrodt plc exerts control over the

daily business affairs of Mallinckrodt LLC and SpeckGx LLC,52 including but not limited to

marketing strategies and research and development; and holds the combined entities out as

marketing, and distributing branded generic products and that the entities, often referred to as “One

Mallinckrodt,” implement a robust compliance program based upon core regulations.

         46.      Alternatively, upon information and belief, Mallinckrodt plc, Mallinckrodt LLC

and SpecGx LLC engage in the joint venture of selling opioids in the United States and Burleson

County. Upon information and belief, Mallinckrodt Defendants had an express or implied

agreement to manufacture and sell opioids, a common pecuniary interest in manufacturing and

selling opioids, equal rights of voice and control in the venture of manufacturing and selling

opioids.

         47.      MALLINCRODT PLC and its affiliated subsidiaries manufactures, promotes, sells,

and/or distributes opioids nationally and in Texas and Burleson County, including medications

containing codeine, fentanyl, hydrocodone, morphine, and oxycodone. These opioid drugs are sold

both directly by MALLINCKRODT PLC and by third party drug distributors.


51
    Mallinckrodt plc considers all of the units to be unified; For example, plc refers to them collectively as “we” in its
government filings: “In addition, we have other locations in the United States (“U.S.”), most notably our corporate
shared services office in Hazelwood, Missouri, our Specialty Brands commercial headquarters in Bedminster, New
Jersey and our Specialty Generics headquarters and technical development center in Webster Groves, Missouri.
Chalos Ex. 4, 2017 MNK 10-K at 5 (emphasis added).
52
   In prior lawsuits, Mallinckrodt plc has even filed corporate disclosure statements in cases where Mallinckrodt LLC
is named but Mallinckrodt plc is not named to certify that Mallinckrodt plc has a "direct, pecuniary interest" in the
outcome of the case because Mallinckrodt LLC is an indirect affiliate of Mallinckrodt plc. See, Klien et al v. Bayer
Healthcare Pharmaceuticals, Inc. et al, 2:18CV01424-APG-GWF (D. Nev. 2018) Doc. 22.


                                                           17
   Case 4:19-cv-03845 Document 1-1 Filed on 10/04/19 in TXSD Page 19 of 108



       48.     ACTAVIS LLC is a Delaware limited liability company with its principal place of

business in Parsippany, New Jersey, may be served through its registered agent for process, Actavis

LLC, c/o Corporate Creations Network, Inc., 3411 Silverside Road, Tatnall Building, Suite 104,

Wilmington, Delaware 19810, pursuant to the Texas Long-Arm Statute, Tex. Civ. Prac. & Rem.

Code §§ 17.041-.045. Defendant ACTAVIS LLC may be served through the Secretary of State

for the State of Texas.

       49.     ACTAVIS PHARMA, INC. f/k/a WATSON PHARMA, INC. is a Delaware

corporation with its principal place of business in New Jersey, may be served through its registered

agent for process, Actavis Pharma, Inc., Corporate Creations Network Inc., 3411 Silverside Road,

Tatnall Building, Suite 104, Wilmington, Delaware 19810, pursuant to the Texas Long-Arm

Statute, Tex. Civ. Prac. & Rem. Code §§ 17.041-.045.           Defendant. Defendant ACTAVIS

PHARMA, INC., may be served through the Secretary of State for the State of Texas.

       50.     WATSON LABORATORIES, INC., is a Nevada corporation with its principal

place of business in Corona, California, may be served through its registered agent for process c/o

The Corporation Trust Company of Nevada, 701 S. Carson Street, Suite 200, Carson City, Nevada

89701, pursuant to the Texas Long-Arm Statute, Tex. Civ. Prac. & Rem. Code §§ 17.041-.045.

Defendant WATSON LABORATORIES, INC. may be served through the Secretary of State for

the State of Texas.

       51.     Actavis Defendants manufacture, promote and sell opioids in the U.S. and in

Burleson County.

       52.     AMERISOURCEBERGEN CORPORATION is a Delaware Corporation with its

principal place of business in Chesterbrook, Pennsylvania, may be served through its registered

agent for process, AmerisourceBergen Corporation, c/o The Corporation Trust Company,




                                                18
   Case 4:19-cv-03845 Document 1-1 Filed on 10/04/19 in TXSD Page 20 of 108



Corporation Trust Center, 1209 Orange Street, Wilmington, Delaware 19801, pursuant to the

Texas Long-Arm Statute, Tex. Civ. Prac. & Rem. Code §§ 17.041-.045.                         Defendant

AMERISOURCEBERGEN CORPORATION, may be served through the Secretary of State for

the State of Texas.       AMERISOURCEBERGEN DRUG CORPORATION is a Delaware

Corporation with its principal place of business in Conshohocken, Pennsylvania, may be served

through its registered agent for process, CT Corporation System, 1999 Bryan Street, Suite 900,

Dallas, Texas 75201-3140. (AmerisourceBergen Corporation and AmerisourceBergen Drug

Corporation are hereinafter referred to as “Amerisource”). Amerisource does substantial business

in Texas and, upon information and belief, Amerisource is a pharmaceutical distributor licensed to

do business in Texas. Amerisource distributes pharmaceuticals to retail pharmacies and institutional

providers to customers in all 50 states, including Texas and Burleson County.

       53.     WALMART INC., f/k/a WALMART STORES, INC. is a Delaware Corporation

with its principal place of business in Bentonville, Arkansas. WALMART INC., f/k/a WALMART

STORES, INC, LLC may be served with process through its registered agent, CT Corporation

System, 1999 Bryan Street, Suite 900, Dallas, Texas 75201-3140.WALMART INC., f/k/a

WALMART STORES, INC. has sold and dispensed opioids in the U.S. and Burleson County. At

relevant times, WALMART INC., f/k/a WALMART STORES, INC. has sold and dispensed

prescription opioids within Burleson County. WALMART INC., f/k/a WALMART STORES,

INC. is being sued as a Defendant in this lawsuit for both its role as a distributor of opioid products

and as a retail dispenser of opioid products.

       54.     BROOKSHIRE BROTHERS INC. is a Texas Corporation with its principal place

of business in Lufkin, Texas. BROOKSHIRE BROTHERS INC is registered to do business in

Texas and may be served with process through its registered agent, Jerry Johnson, located at 1201




                                                  19
   Case 4:19-cv-03845 Document 1-1 Filed on 10/04/19 in TXSD Page 21 of 108



Ellen Trout Drive, Lufkin, Texas 75904.

       55.     BROOKSHIRE BROTHERS has sold opioids in Texas and in Burleson County.

At relevant times, BROOKSHIRE BROTHERS has sold prescription opioids in Burleson County.

       56.     BROOKSHIRE BROTHERS INC. d/b/a B&B Pharmacy is a Texas Corporation

with its principal place of business in Lufkin, Texas. BROOKSHIRE BROTHERS INC is

registered to do business in Texas and may be served with process through its registered agent,

Jerry Johnson, located at 1201 Ellen Trout Drive, Lufkin, Texas 75904.

       57.     BROOKSHIRE BROTHERS d/b/a B&B Pharmacy has sold opioids in Texas and

in Burleson County. At relevant times, BROOKSHIRE BROTHERS has sold prescription opioids

in Burleson County

       58.     The County lacks information sufficient to specifically identify the true names or

capacities, whether individual, corporate or otherwise, of Defendants sued herein under the

fictitious names DOES 1 through 100 inclusive. The County will amend this Petition to show their

true names and capacities if and when they are ascertained. Burleson County is informed and

believes, and on such information and belief alleges, that each of the Defendants named as a DOE

has engaged in conduct that contributed to cause events and occurrences alleged in this Petition

and, as such, shares liability for at least some part of the relief sought herein

                                VI. FACTUAL ALLEGATIONS

       59.     Before the 1990s, generally accepted standards of medical practice dictated that

opioids should be used only for short-term acute pain – pain relating to recovery from surgery or

for cancer or palliative (end-of-life) care. Using opioids for chronic pain was discouraged or even

prohibited because there was a lack of evidence that opioids improved patients’ ability to

overcome pain and function. Instead the evidence demonstrated that patients developed tolerance




                                                  20
     Case 4:19-cv-03845 Document 1-1 Filed on 10/04/19 in TXSD Page 22 of 108



to opioids over time, which increased the risk of addiction and other side effects.

        60.     After the 1990s, Defendants dramatically changed doctors’ views regarding

opioids through a well-funded deceptive marketing scheme. Defendants were so successful that,

according to the National Safety Council, 74% of all doctors prescribe opioids for chronic back

pain and 55% prescribe opioids for dental pain, “neither of which is appropriate in most cases.”53

And 99% of doctors are prescribing them for longer than the three-day recommended period as

recommended by the CDC.54 Twenty-three percent prescribe at least a month’s worth of opioids

and evidence shows that just 30 days of usage can cause brain damage.55

        61.     Each Defendant used direct marketing and unbranded advertising (i.e., advertising

that promotes opioid use generally but does not name a specific opioid) disseminated by seemingly

independent third parties to spread false and deceptive statements about the risks and benefits of

long-term opioid use. Defendants advocated the widespread use of opioids for chronic pain even

though it contravened the “cardinal principles of medical intervention – that there be compelling

evidence of the benefit of a therapy prior to its large-scale use.”56

A.      Defendants Used Multiple Avenues to Disseminate their False and Deceptive
        Statements about Opioids.

        62.     Defendants spread their false and deceptive statements by (1) marketing their

branded opioids directly to doctors treating patients residing in Burleson County and the Burleson

County patients themselves and (2) deploying so-called unbiased and independent third parties to

Burleson County.



53
    National Safety Council, NSC Poll: 99% of Doctors Prescribe Highly-Addictive Opioids Longer than CDC
Recommends, 2017 (The NSC was founded in 1913 and chartered by Congress and is a non-profit organization whose
mission is to save lives by preventing injuries and deaths at work, in homes, and in the communities through
leadership, research, education, and advocacy).
54
   Id.
55
   Id.
56
   Manchikanti, at 2.


                                                     21
      Case 4:19-cv-03845 Document 1-1 Filed on 10/04/19 in TXSD Page 23 of 108



                 1. Defendants Spread and Continue to Spread Their False and Deceptive
                    Statements Through Direct Marketing of Their Branded Opioids.

           63.   Defendants’ direct marketing of opioids generally proceeded on two tracks. First,

each Manufacturing Defendant conducted advertising campaigns touting the purported benefits of

their branded drugs. For example, Purdue spent $200 million promoting and marketing OxyContin

in various forms.57 Defendants spent millions on medical journal advertising of opioids in 2011,

nearly triple what they spent in 2001, including $8.3 million by Purdue.

           64.   Purdue also ran a series of ads, called “pain vignettes,” for OxyContin in 2012 in

medical journals. These ads featured chronic pain patients and recommended OxyContin for each.

One ad described a “54-year-old writer with osteoarthritis of the hands” and implied that

OxyContin would help the writer work more effectively. Second, each Defendant promoted the

use of opioids for chronic pain through “detailers” – sales representatives who visited individual

doctors and medical staff in their offices – and small-group speaker programs.

           65.   Defendants devoted massive resources to direct sales contacts with doctors. In 2014

alone, Defendants spent millions on detailing branded opioids to doctors, including $2 million by

Actavis.

           66.   Defendants sent their sales representatives to prescribers based on their specialties

and prescribing habits obtained from sales data through IMS Health. Defendants used this data to

monitor, and thereby target, specific physicians through the initial and renewal prescribing rates.

To ensure that their sales representatives were properly incentivized, Defendants motivated them

through bonuses.

           67.   Defendants also utilized “influence mapping” to use decile rankings or similar

breakdowns to identify high-volume prescribers. The underlying strategy was that detailers would


57
     Zee at 2.


                                                  22
     Case 4:19-cv-03845 Document 1-1 Filed on 10/04/19 in TXSD Page 24 of 108



have the biggest sales impact on high-volume prescribers Defendants also had access to data from

IMS Health, which provides Defendants specific details about which medications physicians

prescribe and how frequently they do so. This data was collected from more than 50% of the

pharmacies in the United States, which would inform Defendants which doctors to target to

convince them to prescribe more opioids or to start prescribing opioids instead of the medications

they had been prescribing.

        68.      Another manner in which Defendants expanded their sales was to target prescribers

in individual zip codes and local boundaries. Defendants would send a detailer based on ease of

in-person access and the likelihood of convincing the physician to prescribe a higher number of

opioids and at higher doses.

        69.      As part and parcel of their detailing of opioids to physicians, Purdue trained its sales

representatives to inform physicians that the risk of addiction was “less than one percent” even

though studies demonstrated that there was a high incidence of drug abuse associated with

prescription opioid use for chronic pain.58

        70.      Studies demonstrate that visits from sales representatives influence the prescribing

practices of residents and physicians by curtailing the prescription of generic drugs and rapidly

expanding the prescription of new drugs, such as opioids for chronic pain.59 In a population-based

county-level analysis of drug company marketing of prescription opioids – a study which included

all U.S. counties – the marketing of opioid products to physicians was associated with both

increased opioid prescribing and elevated mortality from overdoses.60 (Emphasis added.)




58
   Zee at 3.
59
   Id. at 6.
60
   Hadland, S.E., Rivera-Aguirre, A., Marshall, B.D.L., Cerdá, M. (Jan. 2019). Association of Pharmaceutical Industry
Marketing of Opioid Products with Mortality From Opioid-Related Overdoses.” The Journal of American Medical
Association (JAMA) Network Open. DOI:10.1001/jamanetworkopen.2018.6007


                                                        23
     Case 4:19-cv-03845 Document 1-1 Filed on 10/04/19 in TXSD Page 25 of 108



        71.      Defendants also paid doctors to serve on speakers’ bureaus, to attend programs, and

for meals.61 In 2017, Dr. Hadland identified some of these payments from pharmaceutical

companies to physicians prescribing opioids.62 It was the first time “industry payments to

physicians related to opioid marketing” could be collated because of the “Open Payments program

database” authorized under the “Physician Payments Sunshine Act.”63 Dr. Hadland explained that

it was the first large-scale examination of these payments.64

        72.      One statistic Dr. Hadland gleaned from the data is that nearly 1 in 5 family

physicians in 2013, out of 108,971 active family physicians, received an opioid-related payment.65

After culling through the Open Payments program database, Dr. Hadland concluded that

“[f]inancial transfers” from pharmaceutical companies to physicians prescribing opioids “were

substantial and widespread and may be increasing in number and value.”66

        73.      Some of the financial transfers most likely involved speaker programs, which

provided: (1) an incentive for doctors to prescribe a particular opioid (so they might be selected to

promote the drug); (2) recognition and compensation for the doctors selected as speakers; and (3)

an opportunity to promote the drug through the speaker to his or her peers. These speakers gave

the false impression that they were providing unbiased and medically accurate presentations when

they were, in fact, presenting a script prepared by Defendants and other opioid manufacturers. On

information and belief, these presentations conveyed misleading information, omitted material

information, and failed to correct Defendants’ prior misrepresentations about the risks and benefits

of opioids.


61
   See Scott E. Hadland, M.D., M.P.H, M.S., Industry Payments to Physicians for Opioid Products, 2013-2015, 107
Am. J of Pub. Health 9, Sept. 2017.
62
   See id. at 1493.
63
   Id.
64
   Id. at 1495.
65
   Hadland at 1494.
66
   Id. at 1495.


                                                      24
      Case 4:19-cv-03845 Document 1-1 Filed on 10/04/19 in TXSD Page 26 of 108



           74.       Defendants employed the same marketing plans, strategies, and messages in and

around Burleson County, Texas as they did nationwide. Across the pharmaceutical industry, “core

message” development is funded and overseen on a national basis by corporate headquarters. This

comprehensive approach ensures that Defendants’ messages are accurately and consistently

delivered across marketing channels and in each sales territory. Defendants consider this high level

of coordination and uniformity crucial to successfully marketing their drugs.

                     2. Defendants Used a Diverse Group of Seemingly Independent Third Parties
                        to Spread False and Deceptive Statements about the Risks and Benefits of
                        Opioids.

           75.       Defendants also deceptively marketed opioids in and around Burleson County

through unbranded advertising. This advertising was ostensibly created and disseminated by

independent third parties. But by funding, directing, reviewing, editing, and distributing this

unbranded advertising, Defendants controlled the deceptive messages disseminated by these third

parties and acted in concert with them to falsely and misleadingly promote opioids for treating

chronic pain. Unbranded advertising also avoided regulatory scrutiny because Defendants did not

have to submit it to the FDA, and therefore it was not reviewed by the FDA. But it is illegal for a

drug company to distribute materials that exclude contrary evidence or information about the

drug’s safety or efficacy that “clearly cannot be supported by the results of the study.”67 Moreover,

a drug company cannot compare or suggest that its “drug is safer or more effective than another

drug…when it has not been demonstrated to be safer or more effective in such particular by

substantial evidence of substantial clinical experience.”68 It is therefore Defendants’ responsibility

to ensure that not only is its label accurate and complete, but that any and all materials they




67
     21 C.F.R. § 99.101(a)(4).
68
     21 C.F.R. § 202.1 (e)(6)(ii).


                                                   25
     Case 4:19-cv-03845 Document 1-1 Filed on 10/04/19 in TXSD Page 27 of 108



distribute is accurate and complete.69

         76.      Drug companies that make, market, and distribute opioids are generally subject to

rules requiring truthful marketing of prescription drugs. A drug company’s branded marketing,

which identifies and promotes a specific drug, must: (a) be consistent with its label and supported

by substantial scientific evidence; (b) not include false or misleading statements or material

omissions; and (c) fairly balance the drug’s benefits and risks.70

         77.      This framework ensures that drug companies, which are best suited to understand

the properties and effect of their drugs, bear the responsibility of providing accurate information

so that prescribers and users can assess the risks and benefits of the drugs.

         78.      Defendants did not follow this framework in assisting, creating, and/or distributing

third-party publications that included warnings and instructions either mandated by the FDA-

required drug labels or that described the risks and benefits known to Defendants. The publications

either failed to disclose the risk of addiction and misuse or affirmatively denied the risk of

addiction. The publications also “appeared” to be independent third-party materials that had the

effect of carrying more weight and credibility to convince physicians that opioids were safe for

chronic pain. Even though generic opioid manufacturers may not have directly promoted generic

forms of opioids, they knowingly participated in efforts to misleadingly promote opioid drugs in

other ways and with great impact.

         a.       Defendants Utilized Treatment Guidelines to Promote their Deception.

         79.      Defendants used treatment guidelines to normalize the use of opioids for chronic




69
   See 21 C.F.R. § 201.56 (providing general requirements for prescription drug labeling); 21 C.F.R.
§ 314.70(c)(6)(iii)(A-C) (providing for changes to labels that strengthen precautions, warnings, or adverse reactions,
as well as statements about drug abuse, dependence, or overdosage); see also Wyeth v. Levine, 555 U.S. 555 (2009)
(holding that a drug company bears responsibility for the content of its drug label at all times).
70
   21 U.S.C. § 352(a); 21 C.F.R. §§ 1.21(a); 202.1(e)(3); 202.1(e)(6).


                                                         26
     Case 4:19-cv-03845 Document 1-1 Filed on 10/04/19 in TXSD Page 28 of 108



pain. Doctors, especially general practitioners and family doctors, rely upon treatment guidelines

when faced with patients complaining of chronic pain. Scientific literature references treatment

guidelines in making its conclusions and third-party payers use treatment guidelines to determine

coverage.

                1.       The FSMB Wrote or Sponsored Misleading and Deceptive Guidelines.

        80.     Headquartered in Euless, Texas, the Federation of State Medical Boards (“FSMB”)

is a trade organization representing the various state medical boards in the United States. The state

boards that comprise the FSMB membership have the power to license doctors, investigate

complaints, and discipline doctors. The FSMB finances opioid and pain-specific programs through

grants from Defendants.

        81.     In 1998, the FSMB developed Model Guidelines for the Use of Controlled

Substances for the Treatment of Pain (“FSMB Guidelines”), which was produced in collaboration

with pharmaceutical companies. The FSMB guidelines instructed that opioids were “essential” for

the treatment of chronic pain, even as a first prescription option.

        82.     A book adapted from the 2007 FSMB guidelines, Responsible Opioid Prescribing:

A Physician’s Guide (“Opioid Prescribing”), released March 1, 2009 makes these same claims.

Opioid Prescribing was supported by a consortium of pharmaceutical companies and Front Groups

with an interest in ensuring that “effective” pain management included the use of opioids.

        83.     The author of Opioid Prescribing, Scott Fishman, M.D., chaired the board of the

American Pain Foundation and served as president of the American Academy of Pain Medicine.

Opioid Prescribing was sponsored by the Alliance of State Pain Initiatives, Federation of State

Medical Boards, and the University of Wisconsin School of Medicine and Public Health.71


71
  Scott M. Fishman, M.D., Responsible Opioid Prescribing, A Physician’s Guide, FSMB Foundation, Waterford Life
Sciences, 2009.


                                                     27
     Case 4:19-cv-03845 Document 1-1 Filed on 10/04/19 in TXSD Page 29 of 108



          84.     Dr. Fishman was a paid consultant to Cephalon and Eli Lilly. Dr. Fishman was also

a paid consultant, on the Speakers’ Bureau, and part of the research support for Purdue.72

          85.     Opioid Prescribing was designed for continued medical education (“CME”) in

which a physician had to read the book, complete questions, and fulfill administrative steps to

receive 7.5 hours of credit. The first page of Opioid Prescribing specifically states that opioids

are the “drugs of choice” and “essential in the treatment of persons with chronic non-cancer pain”

and that the CME will inform physicians about the laws and regulations governing the prescribing

of opioids for pain control.73 It also specifically teaches physicians how to protect their practices

from unwarranted federal scrutiny.74

          86.     Opioid Prescribing marketed “[o]pioid analgesics” as the “drugs of choice for the

management of moderate to severe pain… [which] may be essential in the treatment of persons

with chronic non-cancer pain.”75 The goal was to “change patient care, medical knowledge,

practice-based learning, interpersonal and communication skills, and professionalism….”76 The

argument was that opioids were “underutilized” despite their “effectiveness.”77 The truth, known

to Dr. Fishman and Defendants herein, was that using opioids “for other than legitimate medical

purposes pose[d] a threat to the individual and society,” posed high risks for overdose and

addiction, and remained unproven as safe and effective for the long-term treatment of non-cancer

pain.78

          87.     It was even conveyed to doctors that undertreating pain would be officially

disciplined whereas doctors prescribing opioids for chronic pain would not be disciplined. Opioid


72
    Id.
73
    Fishman, supra.
74
    Id.
75
    Id. at i.
76
   Id.
77
    Fishman, supra.
78
    Id. at 6, 9.


                                                 28
     Case 4:19-cv-03845 Document 1-1 Filed on 10/04/19 in TXSD Page 30 of 108



Prescribing described a case in which a physician was sued for “elder abuse” and the jury awarded

$1.5 million to the plaintiff as an example of a physician that had been “successfully sued for not

treating pain aggressively.”79 Opioid Prescribing cautioned that “these legal precedents sound a

warning that there are risks associated with under-treating.”80 In actuality, it was a threat that

doctors would be punished if they failed to prescribe opioids to patients who complained about

pain. That teaching has held true given that according to the National Safety Council, 67% of

doctors prescribe opioids, in part, based on a patient’s expectations.81 Moreover, approximately

74% of doctors incorrectly believe morphine and oxycodone are the most effective ways to treat

pain even though research shows that over-the-counter medications such as ibuprofen and

acetaminophen are the most effective pain relief for acute pain.82

        88.      Defendants also allayed any concerns doctors may have about patients exhibiting

addictive behavior by highlighting the now debunked myth of “pseudoaddiction.” Dr. Fishman

described pseudoaddiction as a sign that patients were receiving an inadequate dose to obtain pain

relief, not as a sign that the patient was exhibiting drug-seeking or addictive behavior.83

        89.      Prescribing Opioids taught physicians that the following signs were evidence of

“pseudoaddiction” and not drug seeking behavior or signs of addiction so long as prescribing

additional opioids resolves the pain:

                 ·    Requesting analgesics by name;

                 ·    Demanding or manipulative behavior,

                 ·    Clock watching;




79
   Id. at 28.
80
   Fishman, supra.
81
   National Safety Council, supra.
82
   Id.
83
   Fishman, supra. at 62.


                                                 29
      Case 4:19-cv-03845 Document 1-1 Filed on 10/04/19 in TXSD Page 31 of 108



                  ·    Taking opioid drugs for an extended period;

                  ·    Obtaining opioid drugs from more than one physician; and

                  ·    Hoarding opioids.84

            90.   Indeed, the types of behaviors that Dr. Fishman posed as “MORE indicative of

addiction” included:

                  ·    Stealing money to obtain drugs;

                  ·    Performing sex for drugs;

                  ·    Stealing drugs from others;

                  ·    Prostituting others for money to obtain drugs;

                  ·    Prescription forgery; and

                  ·    Selling prescription drugs.85

            91.   Certainly by the time a patient is performing sex for drugs, the patient has long been

addicted and exhibited addictive behavior that was ignored by physicians at the explicit direction

of Defendants. This conclusion is supported by the American Psychiatric Association.

            92.   In the DSM-IV, addiction is “manifested” by three (or more) of the following in a

12-month period, including:

                  a)      Tolerance described as:

                          A need for markedly increased amounts of the substance to achieve
                          intoxication or the desired effect

                          or

                          Markedly diminished effect with continued use of the same amount of the
                          substance;

                  b)      Withdrawal manifested by:


84
     Id.
85
     Id. at 63.


                                                       30
     Case 4:19-cv-03845 Document 1-1 Filed on 10/04/19 in TXSD Page 32 of 108



                           The characteristic withdrawal syndrome for the substance

                           or

                           The same (or closely related) substance is taken to relieve or avoid
                           withdrawal symptoms;

                  c)       The substance is taken in larger amounts or over a longer period than
                           intended; and

                  d)       Spending a great deal of time to obtain the substance, such as visiting
                           multiple doctors or driving long distances.86

         93.      According to Defendants, as seen in Prescribing Opioids and other publications,

signs of addiction as defined by the American Psychiatric Association are not signs of addiction,

but of pseudo addiction that justifies taking more opioids for a longer period of time.

         94.      The reason not to discontinue the use of opioids – indeed, the foundation upon

which Defendants built its opioid empire – was “the undertreatment of pain.”87 Opioid Prescribing

claimed the undertreatment of pain has “been recognized as a public health crisis for decades. The

cost of human suffering is immeasurable. Turning away patients in pain simply is not an option.”88

However, according to Dr. Donald Treater, medical advisor at The National Safety Council:

“Opioids do not kill pain; they kill people.”89

         95.      Prescribing Opioids acknowledged that by 2005, more than 10 million Americans

were abusing prescription drugs, which is more than the combined number of people abusing

cocaine, heroin, hallucinogens, and inhalants combined.90 It also acknowledged that prescription




86
   American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, Fourth Ed., Washington,
D.C., American Psychiatric Assoc., 2000.
87
   Fishman, supra, at 105.
88
   Id.; see also id. at 80 (stating that efforts have been made to reduce the undertreatment or non-treatment of pain in
children, the elderly, and in other vulnerable patient populations).
89
   National Safety Council, supra.
90
   Responsible Opioid Prescribing, supra, at 6.


                                                          31
     Case 4:19-cv-03845 Document 1-1 Filed on 10/04/19 in TXSD Page 33 of 108



opioids are associated with more overdose deaths than cocaine and heroin combined.91 Yet the

book then cautioned that the “undertreatment” of non-cancer pain was a public health crisis of

equal importance that justified more opioid prescribing.

         96.      Under the guise of addressing “legitimate cause of undertreated pain” that “patients

and advocates have been pushing to address,”92 Manufacturing Defendants tailored opioid

marketing campaigns to affect children and the elderly. The Defendants made significant efforts

to promote more opioid prescribing for “untreated or undertreated pain in children, older patients,

and in all other vulnerable patient populations.”93

         97.      Defendants also taught physicians that “[p]ain is what the patient says it is” and that

a physician “cannot measure or even confirm the pain that a patient is experiencing.”94 As such,

“pain remains an untestable hypothesis.”95 Furthermore, “[p]atients should not be denied opioid

medications except in light of clear evidence that such medications are harmful to the patient.”96

All in all, opioids would cure the “pain epidemic” facing Americans. And yet, chronic pain

continues to be a problem facing Americans, as well as an opioid epidemic of addiction and death.

         98.      A total of 200,000 copies of Opioid Prescribing, which Dr. Fisherman wrote for

the FSMB, has been delivered to U.S. prescribers through 20 state medical boards in all 50 states,

including Texas. The FSMB earned approximately $250,000 from the sale. The FSMB website

describes the book as the “leading continuing medication education (CME) activity for prescribers

of opioid medications.”




91
   Id.; Prescribing Opioids even recognized that “[b]ehind these figures lie millions of individual stories of personal
tragedy: untimely death, fractures families, shattered dreams and wasted lives.” Id. at 7.
92
   Id. at 8.
93
   Fishman, supra, at 8.
94
   See id. at 14.
95
   Id. at 13.
96
   Id. at 9.


                                                         32
     Case 4:19-cv-03845 Document 1-1 Filed on 10/04/19 in TXSD Page 34 of 108



        99.      The guidelines for Opioid Prescribing were posted online for use and reliance by

physicians throughout America, including but not limited to, those servicing patients in Burleson

County. State medical boards even encouraged physicians to buy the book and participate in the

CME. The North Carolina Medical Board stated on its website that Prescribing Opioids “has been

widely used and supported in the medical and regulatory communities as the leading continuing

medical education (CME) activity for prescribers of opioid medications.”97 The website then

informs physicians that a CME accompanies the book and directs them to the book and how to

claim the CME. The FSMB also hosted free CMEs in Texas, including Houston, Dallas, and

Austin, related to extended-release and long-acting opioids.98 The CME taught physicians the “safe

and responsible prescribing of opioid medications and [was] aimed at improving prescriber

training and counseling for patients while providing more thorough information on extended-

release or long-acting (ER/LA) opioid products on the market.”99

        100.     The impact of Opioid Prescribing was even studied through a survey sent to 12,666

licensed Georgia physicians six weeks after receiving the book.100 The lead author was a member

of FSMB.101 A total of 508 physicians completed the online survey and of those, 82.1% rated the

book either “very good” or “good” for improving care for their patients in pain.102 Almost one-

third (32.2%) claimed that they intended to make changes to their practice after reading the




97
    North Carolina Medical Board, FSMB Foundation Publishes Second Edition of Prescribing Book, Forum
Newsletter, July 31, 2012; see also University of Wisconsin School of Medicine and Public Health, Federation of
State Medical Boards, Responsible Opioid Prescribing – Book Helps Physicians Reduce Risk of Opioid Diversion and
Abuse, April 1, 2009 (describing the book and CME activity).
98
    Texas Medical Board, Extended-Release and Long-Acting Opioid Analgesics Risk Evaluation and Mitigation
Strategy, www.tmb.state.tx.us.
99
   Id.
100
    A. Young, Physician Survey Examining the Impact of an Educational Tool for Responsible Opioid Prescribing, J.
Opioid Management, Mar-Apr. 2012.
101
    Id.
102
    Id.


                                                      33
      Case 4:19-cv-03845 Document 1-1 Filed on 10/04/19 in TXSD Page 35 of 108



book.103 Of note, 42.8% of solo practitioners and 41.6% of primary care providers were more likely

to make changes to their practice than doctors in other areas.104 Of the respondents, 57.7% said

that the book was better than others with regard to prescribing opioids and on pain management.105

         101.   Opioid Prescribing was therefore an effective tool that impacted specific doctors

and their prescribing practices, as concluded by the study. Specifically, the study provided “insight

into which physician population would be the most receptive to the type of information presented

in Dr. Fishman’s book” and that population was to “first target[s] solo and primary care

physicians.”106 Defendants found out that their educational efforts “significantly altered

prescription practices.”107

                2.      The Joint Commission also Spread Deceptive Information.

         102.   The Joint Commission on Accreditation of Healthcare Organizations (“JCAHO”)

is a United States-based non-profit, tax-exempt organization that “accredits and certifies nearly

21,000 health care organizations and programs in the United States.”108 A majority of state

governments recognize accreditation from the Joint Commission as a condition of licensure and

for receiving Medicaid and Medicare reimbursements.109

         103.   According to the JCAHO, it “continuously improve[s] health care for the public”

and inspires health care organizations “to excel in providing safe and effective care of the highest

quality and value.”110 The JCAHO is not independent, but has been influenced by Manufacturing

Defendants and those Defendants used the JCAHO as a marketing shill to spread the misleading


103
    Id.
104
    Id.
105
    Id.
106
    Id.
107
    Id.
108
    www.jointcommission.org.
109
    Anthony Anonimo, Poppy Seed. Revealing the Roots of the Opioid Epidemic, Trinity Mother Frances Health
System, 2017, at 65.
110
    Id.


                                                   34
      Case 4:19-cv-03845 Document 1-1 Filed on 10/04/19 in TXSD Page 36 of 108



message that opioids are non-addictive and safe as a first-line analgesic to treat any complaint of

pain.

         104.   In 2000, the JCAHO published Pain Assessment and Management: An

Organizational Approach (“Pain Assessment”), which was paid for by Purdue and reviewed by

June L. Dahl, Ph.D., who had worked for Purdue.111

         105.   The JCAHO mission statement on the inside cover page of the book explains that

it aspires “to continuously improve the safety and quality of care provided to the public through

the provision of health care accreditation and related services that support the performance

improvement in health care organizations.”112 One of its big achievements, however, is its

endorsements of new pain management standards that underscored Defendants’ fraudulent

message.

         106.   JCAHO, with the help of the American Pain Society (“APS”), a Front Group,

loosened pain management standards thereby allowing doctors to prescribe opioids for any

complaint of pain. To that end, “[t]he Joint Commission recognize[d] pain as a major, yet largely

avoidable, problem…[and] has expanded the scope of its pain management standards, which have

been endorsed by the American Pain Society (APS), to cover all pain scenarios in accredited

health care organizations rather than limiting the scope to end-of-life care.”113 (Emphasis

added.) On January 1, 2001, Texas incorporated JCAHO pain management standards for hospital

and healthcare group accreditation.114 The Texas Medical Association advertises that Pain

Assessment “provides practical help in integrating pain assessment and management into




111
    Joint Commission on Accreditation of Healthcare Organizations, Pain Assessment and Management, 2000.
112
    Pain Assessment, supra.
113
    Pain Assessment, supra.
114
        Texas    Medical     Association,     JCAHO       Pain      Management      Services,  available   at
https://www.texmed.org/Template.aspx?id=2389&terms=The%20war%20on%20pain.


                                                     35
      Case 4:19-cv-03845 Document 1-1 Filed on 10/04/19 in TXSD Page 37 of 108



organizational systems…”115

         107.    Pain Assessment established the cornerstone of Defendants’ message that “all pain

scenarios” should be included in pain management practices.116 It explained that “[p]ain is the

most common reason individuals seek medical attention. According to the American Pain Society

(APS), 50 million Americans are partially or totally disabled by pain.”117 “The conclusion? Pain

is undertreated – despite the availability of effective pharmacologic and nonpharmacologic

therapies. Why?”118

         108.    The answer is on the first page of Pain Assessment. There is a chronic pain

epidemic. Chronic pain is undertreated. Chronic pain can be managed and even cured with opioids,

which are safe and effective, according to Pain Assessment. And the JCAHO encouraged

organizations to establish standards for recording and responding to patient pain reports and

monitoring staff performance and compliance with those standards, so that a physician who did

not agree with the JCAHO standards faced the specter of poor performance evaluations.119

         109.    According to Pain Assessment, the reasons healthcare professionals had not used

opioids previously included: (1) inadequate knowledge of opioids pharmacology and pain therapy,

(2) poor pain assessment practices, (3) unfounded concerns about regulatory oversight, and (4)

fear of opioids’ side effects of opioids such as tolerance and addiction.120

         110.    Pain Assessment asserted that few practitioners received adequate training in pain

management in medical school or during their residency resulting in the failure to prescribe opioids

or nonsteroidal anti-inflammatory drugs (NSAIDS) on a regular basis leaving patients without pain



115
    Pain Assessment, supra.
116
    Pain Assessment, supra, at p. 1.
117
    Id.
118
    Id.
119
    Pain Assessment, supra at 41-42.
120
    Id.


                                                 36
      Case 4:19-cv-03845 Document 1-1 Filed on 10/04/19 in TXSD Page 38 of 108



relief.121 “[Many] health care professionals lack the knowledge and skills to manage pain

effectively, and they fear the effects of treatment.”122 Too few health care systems make pain

management a priority.123 Some clinicians had “inaccurate and exaggerated concerns about

addiction, tolerance, respiratory depression, and other opioid side effects, which lead them to be

extremely cautious about the use of drugs.”124 Instead of expanding upon and explaining the risks

of opioids, Pain Assessment states: “This attitude prevails despite the fact there is no evidence

that addiction is a signification issue when persons are given opioids for pain control.”125

(Emphasis added). That claim of insignificant addiction risk was false when made and remains

false today. Yet it worked as intended to mislead treating doctors, medical staff, and patients into

believing opioids could and should be utilized more often. Indeed, 74% of doctors “incorrectly

believe morphine and oxycodone” are the “most effective ways to treat pain” even though research

shows that over-the-counter pain relievers are the most effective for acute pain.126 Even worse,

20% of doctors prescribing opioids prescribed at least a month’s worth, even though the evidence

shows that “30-day use causes brain changes.”127

         111.     Patients also contributed to the pain epidemic by their reluctance to report their pain

and to take medications,128 according to Pain Assessment. Doctors were instructed to engage

patients in conversations about their pain before prescribing opioids by: (1) asking for pain relief

when the pain begins; (2) helping the doctor or nurse assess the pain; and (3) telling the doctor or

nurse if the pain is not relieved.129 Doctors were taught that “[t]he single most reliable indicator of


121
    Id.
122
    Id. at 3.
123
    Id. at 1.
124
    Pain Assessment, supra at 4.
125
    Id.
126
    National Safety Council, supra.
127
    Id.
128
    Pain Assessment, supra, at 4.
129
    Id. at 8.


                                                    37
      Case 4:19-cv-03845 Document 1-1 Filed on 10/04/19 in TXSD Page 39 of 108



the existence and intensity of pain is the individual’s self-report.”130 Indeed, the individual’s self-

report was to be the primary source of information for the doctor and deemed more reliable than

the observations of others.131

         112.    The bombardment of information, instruction, books, pamphlets, seminars, ads, and

marketing regarding this “pain epidemic” was so successful that pain has been included as the

“fifth vital sign” to be recorded along with the individual’s temperature, pulse, respiration, and

blood pressure.132 This strategy was first pitched by the APS to ensure that pain management

gained acceptance in the medical community, which it did.133

         113.    Pain Assessment also framed the role of key opinion leaders (“KOL”) as

trustworthy people “to evaluate new clinical information, assess new practices, and then determine

their value within the context of the local setting.”134 Doctors were expected to accept KOLs

opinions even though KOLs are not “necessarily innovators or authority figures.”135 KOLs

convinced practitioners that their current chronic pain treatment was “outdated, inappropriate,

unsupported by research evidence, or no longer accepted by colleagues.”136

         114.    Expert leaders, on the other hand, influenced and implemented protocols with

individuals or small groups.137 These “academic strategies” included “conducting interviews to

determine baseline knowledge, stimulating active participation during educational sessions, using

concise graphic educational materials, and highlighting or replicating essential messages.”138

Academic detailing was modeled after pharmaceutical detailing practices in which representatives


130
    Id. at 13.
131
    Id.
132
    Pain Assessment, supra, at 20.
133
    Pain Assessment, supra at 20-21.
134
    Id at p. 24.
135
    Id.
136
    Id at 25.
137
    Id.
138
    Pain Assessment, supra, at 25.


                                                  38
      Case 4:19-cv-03845 Document 1-1 Filed on 10/04/19 in TXSD Page 40 of 108



visited physicians to talk about specific medicines, just as Defendants’ representatives met with

physicians to about opioids.139 Simply put, Pain Assessment was a part of a marketing campaign

to plow ground for Manufacturing Defendants to sell more opioids, and the book set forth

sophisticated, multi-layered marketing strategies that were most effective in executing the

campaign.

         115.     If a doctor was not available to prescribe opioids, a nurse would suffice. A nurse

specializing in oncology, surgery, critical care, or a nurse anesthetist, as well as a clinical

pharmacist, can “serv[e] as role models, provid[e] pain management education and consultation,

and act[s] as agents of change.”140 These educational efforts “significantly altered prescription

practices.”141

         116.     To succeed in prescribing opioids for chronic pain, Defendants had to create a

market for chronic pain. To do so, Defendants literally encouraged patients not to tolerate pain and

to fear pain more than opioid addiction.142 Physicians and their staff were encouraged to educate

their patients about “effective pain management,” which included the use of opioids.143 Pain

Assessment explained research that showed Americans would rather bear pain because they were

afraid of “addiction, dependence on drugs, and tolerance to medications,” which affected not only

the patient’s willingness to report pain, but to use adequate amount of opioids to control the pain.144

A patient’s reluctance to take opioids out of fear they would not function normally meant that the

problem was “underreported” and the pain went “untreated.”145




139
    Pain Assessment, supra.
140
    Pain Assessment, supra.
141
    Id.
142
    Id. at 33.
143
    Id.
144
    Id.
145
    Pain Assessment, supra, at 33.


                                                  39
      Case 4:19-cv-03845 Document 1-1 Filed on 10/04/19 in TXSD Page 41 of 108



         117.    Consequently, the answer was to inform and educate the patient that unrelieved

pain is harmful and that he or she should communicate pain.146 Pain Assessment instructed the use

of pain assessment instruments, including pain intensity scales, to describe the nature of the pain

and stressed that the “most reliable indicator of pain” was the individual’s self-report.147 Once the

patient reported the pain, the physicians and staff were taught to tell the patient about opioids,

explain that opioids were safe and effective, describe the name, dosage, and duration of the opioid

therapy, and explain the risk of pain versus the importance of pain management.148

         118.    To ensure that patients self-reported pain prior to hospital visits, Pain Assessment

encouraged health care systems to provide individuals and families with pain management

information prior to being admitted.149 And health care systems were told to leave individuals and

family members with audio and videotapes to watch and listen to about the “importance” of “pain

relief” so that they truly understood the message – that is, if you have “pain,” tell us and we will

provide opioids.

         119.    The JCAHO was not independent and did not improve the safety or quality of

healthcare. Instead it was hijacked by Defendants to standardize pain management criteria that

required the use of opioids for chronic pain. The JCAHO was merely a pawn in the Manufacturing

Defendants’ larger game.

         120.    Like other books and pamphlets used by Defendants to spread their “message,”

Pain Assessment was distributed throughout the nation and in Texas. As of today, anyone can buy

a used copy of Pain Assessment on Amazon.com for $26.48 plus $5.99 in shipping costs from a

seller in Texas.


146
    Pain Assessment, supra at 35.
147
    Id.
148
    Pain Assessment, supra.
149
    Id. at 36.


                                                  40
   Case 4:19-cv-03845 Document 1-1 Filed on 10/04/19 in TXSD Page 42 of 108



       b.      Key Opinion Leaders (KOLs) were another Means of Disseminating False
               Information.

       121.    Defendants also sponsored KOLs, a small circle of doctors who, upon information

and belief, were selected, funded, and elevated by Defendants because they publicly supported

dispensing opioids more widely and indiscriminately.

       122.    Defendants paid KOLs to serve as consultants or to appear on their advisory boards

and to give talks or present CMEs, and Defendants’ support helped these KOLs become respected

industry experts. As they rose to prominence, these KOLs promoted the benefits of opioids to treat

chronic non-cancer pain, repaying Defendants by advancing their marketing goals.

       123.    KOLs wrote articles and books, gave speeches, and taught CMEs to promote the

utilization of opioids to treat moderate non-cancer pain. Defendants created opportunities for

KOLs to participate in “studies” and write papers for the purpose of advancing the Manufacturing

Defendants marketing theme: opioids should be dispensed regularly and perpetually to treat a broad

array of pain complaints.

       124.    Defendants’ KOLs also served on committees that developed treatment guidelines

that strongly encourage using opioids to treat chronic pain, and on the boards of pro-opioid

advocacy groups and professional societies that develop, select, and present CMEs. Defendants

were able to direct and exert control over each of these activities through their KOLs.

       125.    Pro-opioid doctors are one of the most important avenues that Defendants use to

spread their false and deceptive statements about the risks and benefits of long-term opioid use.

Defendants know that doctors rely heavily and less critically on their peers for guidance, and KOLs

provide the false appearance of unbiased and reliable support for using opioids for chronic pain.

       126.    Different Defendants utilized many of the same KOLs. Two of the most prominent

are described below.



                                                41
       Case 4:19-cv-03845 Document 1-1 Filed on 10/04/19 in TXSD Page 43 of 108



                   1. Russell Portenoy

           127.    Dr. Russell Portenoy, former Chairman of the Department of Pain Medicine and

Palliative Care at Beth Israel Medical Center in New York, is one example of a KOL who

Defendants identified and promoted to further their marketing campaign. Dr. Portenoy received

research support, consulting fees, and honoraria from Purdue (among others), and was a paid

consultant to Purdue.

           128.    Dr. Portenoy was instrumental in opening the door for the regular use of opioids to

treat chronic pain. He served on the American Pain Society (“APS”)/American Academy of Pain

Medicine (“AAPM”) Guidelines Committees, which endorsed the use of opioids to treat chronic

pain, first in 1997 and again in 2009. He was also a member of the board of the American Pain

Foundation (“APF”), an advocacy organization almost entirely funded by Defendants.

           129.    Dr. Portenoy also made frequent media appearances promoting opioids. He

appeared on Good Morning America in 2010 to discuss using opioids long-term to treat chronic

pain. On this widely-watched program, broadcast in Texas and across the country, Dr. Portenoy

claimed: “Addiction, when treating pain, is distinctly uncommon. If a person does not have a

history, a personal history, of substance abuse, and does not have a history in the family of

substance abuse, and does not have a very major psychiatric disorder, most doctors can feel very

assured that that person is not going to become addicted.”150

           130.    Perhaps realizing that “[m]ore than 16,000 people die from opioid overdoses every

year,” Dr. Portenoy is now having “second thoughts” about the “wider prescription” of drugs like

Vicodin, OxyContin, and Percocet.151 Dr. Portenoy later admitted in a 2010 videotaped interview




150
      Good Morning America television broadcast, ABC News, Aug. 30, 2010.
151
      Thomas Catan & Evan Perez, A Pain-Drug Champion Has Second Thoughts, WALL ST. J., Dec. 17, 2012.


                                                       42
      Case 4:19-cv-03845 Document 1-1 Filed on 10/04/19 in TXSD Page 44 of 108



that he “gave innumerable lectures in the late 1980s and ‘90s about addiction that weren’t true.”152

According to Dr. Portenoy, because the primary goal was to “destigmatize” opioids, he and other

doctors promoting them overstated their benefits and glossed over their risks.

         131.       Dr. Portenoy put doctors’ fear that opioids were dangerous and addictive, and

meant only for cancer patients, to rest by arguing that they could be taken safely for months, even

years, by patients with chronic pain.153 Dr. Portenoy, as well as other doctors making the speaker

rounds, asserted that “[l]ess than 1% of opioid users became addicted, the drugs were easy to

discontinue and overdoses were extremely rare in pain patients.”154

         132.       Dr. Portenoy also conceded that “[d]ata about the effectiveness of opioids does not

exist.”155 Dr. Portenoy candidly stated: “Did I teach about pain management, specifically about

opioid therapy, in a way that reflects misinformation? Well…I guess I did.”156

                    2. Lynn Webster

         133.       Another KOL, Dr. Lynn Webster, was the co-founder and Chief Medical Director

of Lifetree Clinical Research, an otherwise-unknown pain clinic in Salt Lake City, Utah. Dr.

Webster was President in 2013 and is a current board member of AAPM, a Front Group that

ardently supports using opioids for chronic pain. Dr. Webster authored numerous CMEs sponsored

by Purdue while he was receiving significant funding from Defendants.

         134.       In 2011, Dr. Webster presented a program via webinar sponsored by Purdue titled

Managing Patient’s Opioid Use: Balancing the Need and the Risk. Dr. Webster recommended

using risk screening tools, such as urine testing and patient agreements as a way to prevent “overuse




152
    Catan, supra.
153
    Catan, supra.
154
    Id.
155
    Id.
156
    Id.


                                                    43
       Case 4:19-cv-03845 Document 1-1 Filed on 10/04/19 in TXSD Page 45 of 108



of prescriptions” and “overdose deaths,” which was available to and was intended to reach doctors

treating Burleson County residents.

           135.     Dr. Webster also was a leading proponent of the concept of “pseudoaddiction,” the

notion that addictive behaviors should be seen not as warnings, but as indications of undertreated

pain. In Dr. Webster’s description, the only way to differentiate the two was to increase a patient’s

dose of opioids. As he and his co-author wrote in a book entitled Avoiding Opioid Abuse While

Managing Pain (2007), a book that is still available online, when faced with signs of aberrant

behavior, increasing the dose “in most cases…should be the clinician’s first response."

           136.     Years later, Dr. Webster reversed himself, acknowledging that “[pseudoaddiction]

obviously became too much of an excuse to give patients more medication.”157 Dr. Webster also

admits that “[i]t’s obviously crazy to think that only 1% of the population is at risk for opioid

addiction.”158

           c.       Front Groups Affirmed Defendants’ Falsities.

           137.     Defendants entered into arrangements with seemingly unbiased and independent

patient and professional organizations to promote opioids for treating chronic pain. Under

Defendants’ direction and control, these “Front Groups” generated treatment guidelines, unbranded

materials, and programs that favored using opioids for chronic non-cancer pain. They also assisted

Defendants by responding to negative articles, by advocating against regulatory changes that

would limit prescribing opioids in accordance with the scientific evidence, and by conducting

outreach to vulnerable patient populations targeted by Defendants.

           138.     These Front Groups depended on Defendants for funding and, in some cases, for

survival. Defendants also exercised control over programs and materials created by these groups


157
      John Fauber & Ellen Gabler, Networking Fuels Painkiller Boom, MILWAUKEE WISC. J. SENTINEL, Feb. 19, 2012.
158
      Thomas Catan & Evan Perez, A Pain-Drug Champion Has Second Thoughts, WALL ST. J., Dec.17, 2012.


                                                        44
      Case 4:19-cv-03845 Document 1-1 Filed on 10/04/19 in TXSD Page 46 of 108



by collaborating on, editing, and approving their content, and by funding their dissemination. In

doing so, Defendants made sure these Front Groups would generate only the messages Defendants

wanted to distribute. Even so, the Front Groups held themselves out as independent and as serving

the needs of their members – whether patients suffering from pain or doctors treating those patients.

         139.   Defendants utilized many Front Groups, including many of the same ones. Several

of the most prominent are described below, but there are many others, including the American Pain

Society (“APS”), American Geriatrics Society (“AGS”), the Federation of State Medical Boards

(“FSMB”), American Chronic Pain Association (“ACPA”), American Society of Pain Education

(“ASPE”), National Pain Foundation (“NPF”) and Pain & Policy Studies Group (“PPSG”).

                1. American Pain Foundation (“APF”)

         140.   APF was founded in 1997 and professed to be an independent non-profit 501(c)3

organization “serving people with pain through information, advocacy and support.”159 It had a

membership of “close to 100,000 and growing” in 2010 and claimed to be the “largest advocacy

group for people with pain.”160 The APF lauded its participation in “close to 100 policy activities,”

which included testifying at legislative hearings to securing state and local proclamations for Pain

Awareness Month.161

         141.   APF, however, as the most prominent of Manufacturing Defendants’ Front Groups,

received more than $10 million in funding from opioid manufacturers from 2007 until it closed its

doors in May 2012. Purdue provided funds of $1.7 million. Despite the influx of funds from

pharmaceutical companies, APF claimed to be an independent patient advocacy group.




159
    American Pain Foundation, Treatment Options: A Guide for People Living with Pain, www.painfoundation.org;
see also 2010 Annual Report, American Pain Foundation.
160
    2010 Annual Report, supra.
161
    Id.


                                                     45
      Case 4:19-cv-03845 Document 1-1 Filed on 10/04/19 in TXSD Page 47 of 108



         142.     In 2009 and 2010, more than 80% of APF’s operating budget came from

pharmaceutical industry sources. Including industry grants for specific projects, APF received

about $2.3 million from industry sources out of total income of about $2.85 million in 2009. In

2010, Purdue paid APF between $1 million and 4.9 million.162 By 2011, APF was entirely

dependent on incoming grants from Purdue and others to avoid using its line of credit. One of its

board members, Russell Portenoy, explained the lack of funding diversity was one of the biggest

problems at APF.

         143.     APF issued education guides for patients, reporters, and policymakers that

recommended opioids for chronic pain while trivializing their risks, particularly the risk of

addiction. Its Pain Community News, an “esteemed” quarterly newsletter, had a print circulation

of more than 68,000 plus additional online readers.163 Its monthly electronic newsletter, Pain

Monitor, was a monthly newsletter that provided links to pain-related news and research.164 The

APF also provided “patient representatives” for Defendants’ promotional activities, including

Purdue’s Partners Against Pain.165

         144.     In one of its publications, Treatment Options: A Guide for People Living with Pain,

(“Treatment Options”), APF recognized contributions from Cephalon and Purdue.166 Treatment

Options was reviewed by Scott Fishman, M.D., Vice Chairman of the APF Board of Directors, and

Russell Portenoy, M.D., a Member of the APF Board of Directors and also a KOL.167 Treatment

Options set the stage for prescribing opioids by explaining their underuse despite their benefits.168



162
    2010 Annual Report, supra.
163
    Id. at 2.
164
    2010 Annual Report, supra, at 2.
165
    In its “Partner against Pain” website, Purdue claimed that the risk of addiction from the use of OxyContin in treating
“chronic non-cancer pain” was “extremely small”; see also Zee at 3.
166
    Treatment Options, supra, at ii.
167
    Treatment Options, supra at iv.
168
    Treatment Options, supra at 11.


                                                           46
      Case 4:19-cv-03845 Document 1-1 Filed on 10/04/19 in TXSD Page 48 of 108



It dismissed the risk of addiction with the rhetoric that physical dependence was nothing more than

symptoms or signs of withdrawal that occurred when opioids were stopped suddenly or the dose

lowered too quickly.169

         145.     Responsible Opioid Prescribing and The War on Pain both had a tremendous

impact on doctors’ prescribing habits. In 2000, Scott Fishman, M.D., who served on APF’s board,

co-authored The War on Pain (“Pain War”) as general authoritative information about pain

medicine.”170

         146.     Pain War seeks new specialties in which opioids can be prescribed for chronic pain.

Rheumatologists treating arthritis have been overlooked because they were more prone to

prescribe NSAIDS instead of opioids, such as morphine.171 But such “outdated ideas about

addiction and concerns about social stigmas” need to evolve because opioids offer “substantial

relief” with “less severe long-term side effects than chronic anti-inflammatories.”172

         147.     Pain War advocates for physical dependence to opioids, and equates withdrawal

symptoms from opioid drugs to that of cessation of coffee drinking. A “pain patient who is

dependent on opioids finds life restored,” the book advises, and then explains that removing a

patient from opioids causes physical, not psychological, consequences, like quitting coffee.173

Addiction to opioids is treated as a “phobia” or “notion” that “using opioids” are “always

addictive.”174

         148.     Pain War censures the failure to prescribe opioids and even suggests that such

failure is a criticism of the patient. For example:

                  Doses tend to be too low, the right narcotic preparation tends to be avoided, and the
169
    Id. at 14 (referring to symptoms such as sweating, rapid heart rate, nausea, diarrhea, goosebumps, and anxiety).
170
    Scott Fishman, M.D., with Lisa Berger, The War on Pain, First Quill, 1st ed., 2000.
171
    Id. at 154.
172
    Fishman, War on Pain, supra, at 155.
173
    Id. at 187.
174
    Id. at 185.


                                                         47
      Case 4:19-cv-03845 Document 1-1 Filed on 10/04/19 in TXSD Page 49 of 108



                 prescribing period is often too short. Medicine’s reluctance to use appropriate doses
                 of opioid drugs gives patients the wrong message – their pain isn’t that important,
                 they are not trustworthy, they may be addicts, they are bad people if they take drugs
                 even if they are prescribed.175

         149.    Pain War was distributed across the nation, and sold in Texas, as evidence by a

seller from Texas offering the used book for $9.56 plus $5.99 in shipping costs on Amazon.com.

         150.    As late as 2008, the APF was still relaying the same message. In A Reporter’s

Guide: Covering Pain and Its Management (“Reporter’s Guide”), the APF extolled that “[t]he

person with pain is the authority on the existence and severity of his/her pain. The self-report is

[the] most reliable indicator.”176 The Reporter’s Guide referred to pain as a health crisis and

concluded that it affected more Americans than “diabetes, heart disease and cancer combined.”177

         151.    Yet APF, Defendants’ Front Group also admitted that:

                 ·   71% of people abusing prescription pain relievers received them from a friend
                     or family member without a prescription;
                 ·   Approximately 2.2 million Americans abused pain medication for the first time
                     in 2006; and

                 ·   Between 1992 and 2002, reported abuse by teenagers increased by 542%.178

         152.    Even though Defendants knew about the risks involved in prescribing opioids or

ingesting opioids, they continued to disseminate a story about a “pain epidemic” that could be

treated only through the use of opioids. Even a 542% increase in abuse by teenagers in the United

States in the span of ten years did not make Defendants change their marketing strategy or otherwise

modify their educational or promotional materials concerning the risks associated with the use of

opioids.




175
    Fishman, War on Pain, supra.
176
    American Pain Foundation, A Reporter’s Guide: Covering Pain and Its Management, Oct. 2008, at 1.
177
    Id. at 29.
178
    Reporter’s Guide at 29.


                                                      48
      Case 4:19-cv-03845 Document 1-1 Filed on 10/04/19 in TXSD Page 50 of 108



         153.   In addition to these publications, APF also engaged in a significant multimedia

campaign – through radio, television, and the internet – to educate patients about their “right” to

pain treatment, namely opioids. APF’s local and national media efforts resulted in 1,600 media

stories on pain in 2010, which was an increase of 1,255% from 2009.179 APF surmised that it

reached more than 600 million people with information and education related to pain.180 All of the

programs and materials were available nationally and were intended to reach patients and

consumers in Burleson County.

         154.   APF’s website was visited by nearly 275,000 people in 2010 and a National Pain

Foundation was expected to be complete in 2011.181 In May 2012, the U.S. Senate Finance

Committee began investigating the financial ties between Front Groups and trade organizations,

such as APF and the FSMB, and the opioid manufacturers. This investigation not only caused

damage to APF’s credibility but caused Defendants to cease its funding.

         155.   The Senate Finance Committee intended to investigate whether pharmaceutical

companies were responsible for the opioid epidemic by “promoting misleading information about

the drugs’ safety and effectiveness.”182 The Senate Finance Committee was concerned that a

“network of national organizations and researchers with financial connections to the makers of

narcotic painkillers…helped create a body of dubious information ‘favoring opioids’ that can be

found in prescribing guidelines, patient literature, position statements, books and doctor education

courses.”183




179
    Reporter’s Guide
at 15.
180
    Id.
181
    2010 Annual Budget, supra, at 6
182
    See Letter to Dr. Humayun J. Chaudhy dated May 8, 2012 from Charles E. Grassley and Max Baucus, at p. 2.
183
    Id. quoting Milwaukee Journal Sentinel/MedPage Today, Follow the Money: Pain, Policy, and Profit, Feb. 19,
2012, available at at http://medpagetoday.com/Neurology/PainManagement/31256.


                                                     49
      Case 4:19-cv-03845 Document 1-1 Filed on 10/04/19 in TXSD Page 51 of 108



         156.   The Senate Finance Committee was especially concerned that “[a]mong the FSMB’s

educational initiatives has been the development and distribution of a guidebook intended to help

physicians recognize the risk of opioids and follow responsible and safe prescribing standards.”184

(Emphasis in original.) Hence, Dr. Fishman and his book Opioid Prescribing: A Physician’s Guide,

the first edition of which was released in 2007 and later accredited by the University of Wisconsin

School of Medicine and Public Health, was at the center of the investigation.185

         157.   The Senate Finance Committee asked for any grants or financial transfers used to

produce the book, the revenue generated from the sale of the book, each state that distributed the

book, and the names of any people or organization involved in writing or editing the book.186

         158.   Within days, APF’s board voted to dissolve the organization and it ceased to exist.

The FSMB responded to the Senate Finance Committee’s inquiry, however, and agreed that “the

abuse and misuse of opioids is a serious national problem.”187 Dr. Chaudhy, speaking on behalf of

the FSMB, acknowledged that “prescription drug abuse and related deaths has grown at an alarming

pace in the United States.”188 Dr. Chaudhy described Dr. Fishman, the author of Opioid Prescribing,

as “one of the nation’s leading experts in pain medicine.”189

         159.   Opioid Prescribing was released from 2007 through January 2012, was distributed

in each of the 50 states, including Texas, and supported in the medical community as an educational

resource for doctors.190 The book is still being sold today on websites such as Amazon and Ebay.

Dr. Fishman also toured and gave keynote speeches about Opioid Prescribing. For example, Dr.

Fishman presented the keynote at the Federation of State Medical Board Meeting in Fort Worth,


184
    Chaudhy Letter, supra, at 5.
185
    Id.
186
    Id. at 3.
187
    Letter to Max Baucus and Charles Grassley dated June 8, 2012 from Humayun J. Chaudhy, DO, FACP, at 1.
188
    Chaudhy Letter, supra, at 1.
189
    Id. at 5.
190
    Id.


                                                     50
      Case 4:19-cv-03845 Document 1-1 Filed on 10/04/19 in TXSD Page 52 of 108



Texas on April 28, 2012, which lasted three days.191 The book was also used extensively by state

regulators to make safe and responsible decisions about prescribing opioids.192

         160.   As described herein, Dr. Fishman and his book was partly funded by Purdue, among

others, as evidenced in the response. In 2004, Purdue paid $87,895 in the form of a grant to the

FSMB to update the FSMB Model Guidelines for the Use of Controlled Substances in the Treatment

of Pain, along with other objectives related to opioids.193 In 2005, Purdue paid $244,000 to FSMB

and in 2006, Purdue paid $207,000 to FSMB for the continuation of the same project.194 In 2008,

Purdue paid $100,000 in the form of a grant for the distribution of Responsible Opioid

Prescribing.195 Thus, from 2000-2012, Purdue paid $734,505.06                  to the FSMB and FSMB

Foundation.

         161.   Dr. Chaudhy’s response merely underscored Defendants’ role, through KOLs and

Front Groups, in controlling the message these groups conveyed about opioids.

                2. American Academy of Pain Medicine (“AAPM”)

         162.   The American Academy of Pain Medicine, with Defendants’ assistance, prompting,

involvement, and funding, issued treatment guidelines and sponsored and hosted medical

education programs essential to Defendants’ deceptive marketing of chronic opioid therapy.

         163.   AAPM received over $2.2 million in funding since 2009 from opioid

manufacturers. AAPM maintained a corporate relations council, whose members paid $25,000 per

year (on top of other funding) to participate. The benefits included allowing members to present

educational programs at off-site dinner symposia in connection with AAPM’s marquee event – its



191
    U.C. Davis, Fishman Gives Keynote at Federation of State Medical Boards Meeting, May 1, 2012, available at
https://ucdmc.ucdavis.edu/publish/news/newsroom/6523.
192
    Chaudhy, supra, at 5, 17.
193
    Id. at 11.
194
    Id. at 11-12.
195
    Id. at 12.


                                                     51
      Case 4:19-cv-03845 Document 1-1 Filed on 10/04/19 in TXSD Page 53 of 108



annual meeting held in Palm Springs, California, or other resort locations. AAPM describes the

annual event as an “exclusive venue” for offering education programs to doctors. Membership in

the corporate relations council also allows drug company executives and marketing staff to meet

with AAPM executive committee members in small settings. Actavis Defendants and others were

members of the council and presented deceptive programs to doctors who attended this annual

event.

         164.    The conferences sponsored by AAPM heavily emphasized sessions on opioids –

37 out of roughly 40 at one conference alone. AAPM’s presidents have included top industry-

supported KOLs Perry Fine, Russell Portenoy, and Lynn Webster. Dr. Webster was even elected

president of AAPM while under a DEA investigation. Another past AAPM president, Dr. Scott

Fishman, stated that he would place the organization “at the forefront” of teaching that “the risks

of addiction are…small and can be managed.”196

         165.    Defendants influenced AAPM through both their significant and regular funding

and the leadership of pro-opioid KOLs within the organization. AAPM’s staff understood they and

their industry funders were engaged in a common task – propagate a “pain epidemic” and solve it

by teaching that opioids were safe and effective for treating chronic pain.

         166.    In 1997, AAPM and the American Pain Society jointly issued a consensus

statement, The Use of Opioids for the Treatment of Chronic Pain, which endorsed opioids to treat

chronic pain and claimed there was a low risk that patients would become addicted to opioids. The

co-author of the statement, Dr. Haddox, was a paid speaker for Purdue at the time. Dr. Portenoy,

Defendants’ KOL, was the sole consultant. The consensus statement remained on AAPM’s



196
    Interview by Paula Moyer with Scott M. Fishman, M.D., Professor of Anesthesiology and Pain Medicine, Chief
of     the    Division   of    Pain     Medicine,   Univ.     of    Cal.,    Davis    (2005),   available   at
http://www.medscape.org/viewarticle/500829.


                                                      52
     Case 4:19-cv-03845 Document 1-1 Filed on 10/04/19 in TXSD Page 54 of 108



website until 2011.

        167.   AAPM and APS issued their own guidelines in 2009 (“AAPM/APS Guidelines”)

and continued to recommend using opioids to treat chronic pain. Fourteen of the 21 panel members

who drafted the AAPM/APS Guidelines, including KOLs Dr. Portenoy and Dr. Perry Fine of the

University of Utah, received support from Purdue.

        168.   The 2009 Guidelines promote opioids as “safe and effective” for treating chronic

pain, despite acknowledging limited evidence, and conclude that the risk of addiction is

manageable for patients regardless of past abuse histories. One panel member, Dr. Joel Saper,

Clinical Professor of Neurology at Michigan State University and founder of the Michigan

Headache & Neurological Institute, resigned from the panel because he was concerned the 2009

Guidelines were influenced by contributions that drug companies, including Defendants, made to

the sponsoring organizations and committee members. These AAPM/APS Guidelines have been

a particularly effective channel of deception and have influenced not only treating physicians, but

also the body of scientific evidence on opioids. The Guidelines have been cited 732 times in

academic literature, were disseminated in and around Burleson County during the relevant time

period, are still available online, and were reprinted in the Journal of Pain.

B.      Defendants’ Marketing Scheme Misrepresented the Risks and Benefits of Opioids.

        169.   To convince doctors and patients in Burleson County that opioids can and should

be used to treat chronic pain, Defendants had to convince them that long-term opioid use is non-

addictive, safe, and effective. Knowing they could do so only by deceiving those doctors and

patients about the risks and benefits of long-term opioid use, Manufacturing Defendants made

claims that were not supported by, and were contrary to, the scientific evidence. Defendants have

not corrected their misrepresentations.




                                                 53
      Case 4:19-cv-03845 Document 1-1 Filed on 10/04/19 in TXSD Page 55 of 108



         170.   Defendants deceptively trivialized and failed to disclose the risks of long-term

opioid use, particularly the risks of addiction and overdose, through a series of misrepresentations

that have since been conclusively debunked by numerous published studies and the magnitude of

human misery caused by Defendants’ deceptions. These misrepresentations – which are described

below – reinforced each other and created the dangerously misleading impression that opioids are

the best treatment option for any recurrent moderate pain because: (1) only a miniscule number of

patients, if any, would become addicted; (2) all patients with a substantial risk of becoming

addicted to opioids could be readily identified; (3) patients who displayed signs of addiction

probably were not addicted and, in any event, could easily be weaned from the drugs; (4) the use

of higher opioid doses do not escalate risk of addiction or overdose; and (5) “abuse-deterrent”

opioids are reliably safe and effective for perpetual use. Defendants still espouse these

misrepresentations today.

         171.   First, Defendants falsely claimed the risk of addiction is low and unlikely to

develop when opioids are prescribed, as opposed to those obtained illicitly; and failed to disclose

the greater risk of addiction with prolonged use of opioids.197 For example:

                a)       Actavis’s predecessor caused a patient education brochure to be distributed
                         in 2007 claiming opioid addiction is possible, but “less likely if you have
                         never had an addiction problem.” Upon information and belief, based on
                         Actavis’s acquisition of its predecessor’s marketing materials along with
                         the rights to Kadian, Actavis continued to use this brochure in 2009 and
                         beyond;

                b)       Purdue sponsored APF’s Treatment Options: A Guide for People Living
                         with Pain (2007), which instructed that addiction is rare and limited to
                         extreme cases of unauthorized dose escalations, obtaining duplicative
                         opioid prescriptions from multiple sources, or theft. This publication is still
                         available online;

                c)       Purdue sponsored APF’s A Policymaker’s Guide to Understanding Pain &

197
   See, e.g., Manchikanti, at 22 (blaming adverse consequences on abuses and overuses instead of appropriately
blaming opioids used as directed).


                                                     54
      Case 4:19-cv-03845 Document 1-1 Filed on 10/04/19 in TXSD Page 56 of 108



                         Its Management – which claims that less than 1% of children prescribed
                         opioids will become addicted and that pain is undertreated due to
                         “misconceptions about opioid addiction[].” This publication is still
                         available online;

                 d)      Detailers for Purdue in and around Burleson County minimized or omitted
                         any discussion with doctors of the risk of addiction; misrepresented the
                         potential for opioid abuse with purportedly abuse-deterrent formulations;
                         and routinely did not correct the misrepresentations noted above; and

         172.    These claims contradict empirical evidence. As noted by the CDC, there is

“extensive evidence” of the “possible harms of opioids (including opioid use disorder [an

alternative term for opioid addiction]).”198 The CDC has explained that “[o]pioid pain medication

use presents serious risks, including…opioid use disorder” and that “continuing opioid therapy for

3 months substantially increases risk for opioid use disorder.”199 In fact, as many as “1 in 4 patients

receiving long-term opioid therapy in primary care settings struggle with opioid use disorder.”200

Among the 12 recommendations by the new CDC guidelines to improve patient care and safety is

that non-opioid therapy is preferred for chronic pain unless there is active cancer or it is for palliative

and end-of-life care.201

         173.    Defendants’ long-standing claims that opioid addiction and overdose are anomalies

largely attributable to patient abuse of the drug, are demonstrably false. Indeed, the majority of

cases “involving injury and death occur in people using opioids exactly as prescribed….”202

         174.    In 2010, a study addressed the rates of opioid overdose with patients receiving

average prescribed daily opioids versus patients receiving medically prescribed chronic opioid




198
    Centers for Disease Control and Prevention, CDC Guideline for Prescribing Opioids for Chronic Pain – United
States 2016, Mar. 18, 2016.
199
    Id.
200
    Id.
201
    Id.
202
    Manchikanti at 22.


                                                      55
      Case 4:19-cv-03845 Document 1-1 Filed on 10/04/19 in TXSD Page 57 of 108



therapy.203 The patients included those receiving three-plus opioid prescriptions within 90-days

for chronic non-cancer pain between 1997 and 2005.204 Patients who received 50-99 mg had a 3.7-

fold increase in overdose risk (95% C.I. 1.5, 9.5) and a 0.7 annual overdose rate.205

         175.    The authors determined that even though opioids provide some pain relief for

chronic pain, balancing the long-term risks with the benefits was still “poorly understood.”206

Those patients who had not received opioids lately had a lower risk of overdose, however, than

patients consistently receiving opioids at a low dosage.207

         176.    The authors pointed to previous studies that indicated a rise in opioid-related

overdoses with an increase in prescribing opioids for non-cancer pain, but the belief that such

phenomenon was caused by patients obtaining opioids from non-medical sources.208 This study,

however, proves for the first time that the risk of overdose is directly linked to the prescription and

use of medically prescribed opioids.209

         177.    The authors of a Washington study in which the authors obtained Washington

Medicaid data from the Washington Heath Care Authority reached a similar conclusion.210 The

opioid prescription claim history was examined for each “opioid poisoning” for the months that

enrollees received Medicaid FFS prescription benefits.211 The authors concluded that a large

percentage of opioid poisonings happened at lower prescribed doses and in individuals who were




203
    Kate M. Dunn, Ph.D., Kathleen W. Saunders, J.D., Overdose and Prescribed Opioids: Association among Chronic
Non-Cancer Pain Patients, Ann. Intern. Med., Dec. 10, 2010, at 2.
204
    Id.
205
    Id.
206
    Dunn, supra.
207
    Dunn, supra, at 6.
208
    Id. at 7.
209
    Id.
210
    Deborah Fulton-Kehoe, Ph.D., Opioid Poisonings in Washington State Medicaid: Trends, Dosing, and Guidelines,
53 Medical Care 8, Aug. 2015, at 680.
211
    Id.


                                                      56
      Case 4:19-cv-03845 Document 1-1 Filed on 10/04/19 in TXSD Page 58 of 108



not considered chronic users.212

         178.    The authors noted that previous opioid guidelines focused on opioid doses above

80-120 mg/d MED even though previous studies showed risk of opioid deaths and poisonings at

much lower doses and that most non-methadone opioid poisonings had been prescribed below

these guidelines levels.213 The authors concluded that only a small percentage of patients are

prescribed opioids at a dosage greater than 120 mg/d MED, but that a large percentage of the

opioids poisonings have been occurring in patients taking lower doses and in patients not

considered chronic users.214 Overdoses were therefore occurring in patients prescribed opioids for

chronic non-cancer pain at increased rates and the overdose risk increased with an average

prescription dose.215 The guidelines and other educational material regarding opioids need to be

changed to reflect the opioid poisoning among this population.216

         179.    In fact, “[t]he majority of deaths (60%) occur in patients when they are given

prescriptions based on prescribing guidelines by medical boards with 20% of deaths in low dose

opioid therapy…”217 The way to cure the “crisis of opioid use in the United States” is to change

“inappropriate prescribing patterns, which are largely based on a lack of knowledge, perceived

safety, and inaccurate belief of undertreatment of pain.”218

         180.    Scientific evidence underscores the conclusion that low-dose opioid therapy for

chronic pain, opioids taken as prescribed, opioids obtained from a single doctor, and opioids

prescribed pursuant to prescribing guidelines cause many overdoses. Manufacturing Defendants,

however, disseminated contrary messaging throughout their marketing campaigns to sell more


212
    Fulton-Kehoe, supra.
213
    Id. at 683.
214
    Fulton-Kehoe, supra at 684.
215
    Id.
216
    Id.
217
    Manchikanti, at 1.
218
    Id.


                                                57
   Case 4:19-cv-03845 Document 1-1 Filed on 10/04/19 in TXSD Page 59 of 108



opioids.

       181.    Second, Defendants falsely instructed doctors and patients that signs of addiction

are actually signs of undertreated pain and should be treated by prescribing more opioids.

Defendants called this phenomenon “pseudoaddiction” – a term coined by Dr. David Haddox, who

went to work for Purdue, and popularized by Dr. Russell Portenoy, a KOL for Purdue claimed that

pseudoaddiction is substantiated by scientific evidence. For example:

               a)     Purdue sponsored Responsible Opioid Prescribing (2007), which taught
                      that behaviors such as “requesting drugs by name,” “demanding or
                      manipulative behavior,” seeing more than one doctor to obtain opioids,
                      and hoarding, are all signs of pseudoaddiction, rather than true addiction.
                      Responsible Opioid Prescribing remains for sale online. The 2012
                      edition continues to teach that pseudoaddiction is real;

               b)     Purdue published a pamphlet in 2011 entitled Providing Relief,
                      Preventing Abuse, which described pseudoaddiction as a concept that
                      “emerged in the literature” to describe the inaccurate interpretation of
                      [drug-seeking behaviors] in patients who have pain that has not been
                      effectively treated”; and

               c)     Purdue sponsored a CME program entitled Path of the Patient,
                      Managing Chronic Pain in Younger Adults at Risk for Abuse. In a role
                      play, a chronic pain patient with a history of drug abuse tells his doctor
                      that he is taking twice as many hydrocodone pills as directed. The
                      narrator notes that because of pseudoaddiction, the doctor should not
                      assume the patient is addicted even if he persistently asks for a specific
                      drug, seems desperate, hoards medicine, or “overindulges in unapproved
                      escalating doses.” The doctor treats this patient by prescribing a high-
                      dose, long- acting opioid.


       182.    The 2016 CDC Guideline rejects the concept of pseudoaddiction. The CDC

Guideline nowhere recommends that opioid dosages be increased if a patient is not experiencing

pain relief. To the contrary, the Guideline explains that “[p]atients who do not experience

clinically meaningful pain relief early in treatment…are unlikely to experience pain relief with




                                                58
      Case 4:19-cv-03845 Document 1-1 Filed on 10/04/19 in TXSD Page 60 of 108



longer-term use,”219 and that physicians should “reassess[] pain and function within 1 month”220

in order to decide whether to “minimize risks of long-term opioid use by discontinuing

opioids”221 because the patient is “not receiving a clear benefit.”222

         183.    Third, Defendants falsely instructed doctors and patients that addiction risk

screening tools, patient contracts, urine drug screens, and similar strategies allowed them to

reliably identify and safely prescribe opioids to patients predisposed to addiction. These

misrepresentations were especially insidious because Defendants aimed them at general

practitioners and family doctors who lack the time and expertise to closely manage higher-risk

patients. Opioid manufacturers misrepresentations made these doctors feel more comfortable

prescribing opioids to their patients, and patients more comfortable starting opioid therapy for

chronic pain. For example:

                 a)       Purdue sponsored a 2011 webinar, Managing Patient’s Opioid Use:
                          Balancing the Need and Risk, which claimed that screening tools, urine
                          tests, and patient agreements prevent “overuse of prescriptions” and
                          “overdose deaths;” and

                 b)       As recently as 2015, Purdue has represented in scientific conferences that
                          “bad apple” patients – and not opioids – are the source of the addiction crisis
                          and that once those “bad apples” are identified, doctors can safely prescribe
                          opioids without causing addiction.

         184.    Once again, the 2016 CDC Guideline confirms these representations are false. The

Guideline notes that there are no studies assessing the effectiveness of risk mitigation strategies –

such as screening tools, patient contracts, urine drug testing, or pill counts – widely believed by

doctors to detect and deter outcomes related to addiction and overdose.223 As a result, the Guideline



219
    CDC Guidelines for Prescribing Opioids for Chronic Pain, supra.
220
    Id.
221
    CDC Guidelines for Prescribing Opioids for Chronic Pain, supra.
222
    Id.
223
    CDC Guidelines for Prescribing Opioids for Chronic Pain, supra.


                                                      59
      Case 4:19-cv-03845 Document 1-1 Filed on 10/04/19 in TXSD Page 61 of 108



recognizes that doctors should not overestimate the risk screening tools for classifying patients as

high or low risk for opioid addiction because they are insufficient to rule out the risks of long-term

opioid therapy.224

         185.    Fourth, to underplay the risk and impact of addiction and make doctors feel more

comfortable starting patients on opioids, Defendants falsely claimed that opioid dependence can

easily be addressed by tapering and that opioid withdrawal is not a problem thereby failing to

disclose the increased difficulty of stopping opioids after long-term use.

         186.    For example, Purdue sponsored APF’s A Policymaker’s Guide to Understanding

Pain & Its Management, which claimed that “[s]ymptoms of physical dependence can often be

ameliorated by gradually decreasing the dose of medication during discontinuation.”

         187.    Defendants deceptively minimized the significant symptoms of opioid withdrawal,

which, as explained in the 2016 CDC Guideline, include drug cravings, anxiety, insomnia,

abdominal pain, vomiting, diarrhea, sweating, tremor, tachycardia (rapid heartbeat), spontaneous

abortion and premature labor in pregnant women, and the unmasking of anxiety, depression, and

addiction – and grossly understated the difficulty of tapering, particularly after long-term opioid

use.

         188.    Yet the 2016 CDC Guideline recognizes that the duration of opioid use and the

dosage of opioids prescribed should be limited to “minimize the need to taper opioids to prevent

distressing or unpleasant withdrawal symptoms,”225 because “physical dependence on opioids is

an expected physiologic response in patients exposed to opioids for more than a few days.”226

(Emphasis Added.) The Guideline further states that “tapering opioids can be especially



224
    Id.
225
    CDC Guidelines for Prescribing Opioids for Chronic Pain, supra.
226
    Id.


                                                      60
      Case 4:19-cv-03845 Document 1-1 Filed on 10/04/19 in TXSD Page 62 of 108



challenging after years on high dosages because of physical and psychological dependence”227 and

highlights the difficulties, including the need to carefully identify “a taper slow enough to minimize

symptoms and signs of opioid withdrawal”228 and pausing and restarting tapers depending on the

patient’s response.

          189.   The CDC also acknowledges the lack of any “high-quality studies comparing the

effectiveness of different tapering protocols for use when opioid dosage is reduced or opioids are

discontinued.”229 Contrary to the Treatment Options distributed by the APF, withdrawal from

opioids involves much more than mere “physical” dependence occurring only when opioids are

stopped suddenly or the dose lowered too quickly.

          190.   Fifth, Defendants joined opioid manufacturers in falsely claimed that doctors and

patients could increase opioid dosages indefinitely without added risk and failed to disclose the

greater risks to patients at higher dosages. The ability to escalate dosages was critical to

Defendants’ efforts to market opioids for long-term use to treat chronic pain because, absent this

misrepresentation, doctors would have abandoned treatment when patients built up tolerance and

lower dosages did not provide pain relief. For example:

                 a)     Actavis’s predecessor created a patient brochure for Kadian in 2007 that
                        stated, “Over time, your body may become tolerant of your current dose.
                        You may require a dose adjustment to get the right amount of pain relief.
                        This is not addiction.” Upon information and belief, based on Actavis’s
                        acquisition of its predecessor’s marketing materials along with the rights to
                        Kadian, Actavis continued to use these materials in 2009 and beyond;

                 b)     Purdue sponsored APF’s Treatment Options: A Guide for People Living
                        with Pain (2007), which claims that some patients “need” a larger dose of
                        an opioid, regardless of the dose currently prescribed. The guide stated that
                        opioids have “no ceiling dose” and are therefore the most appropriate
                        treatment for severe pain. This guide is still available for sale online;


227
    Id.
228
    Id.
229
    Id.


                                                 61
      Case 4:19-cv-03845 Document 1-1 Filed on 10/04/19 in TXSD Page 63 of 108



                 c)       Purdue’s In the Face of Pain website promotes the notion that if a patient’s
                          doctor does not prescribe what, in the patient’s view, is a sufficient dosage
                          of opioids, he or she should find another doctor who will;

                 d)       Purdue sponsored APF’s A Policymaker’s Guide to Understanding Pain &
                          Its Management, which taught that dosage escalations are “sometimes
                          necessary,” even unlimited ones, but did not disclose the risks from high
                          opioid dosages. This publication is still available online;

                 e)       Purdue sponsored a CME entitled Overview of Management Options that is
                          still available for CME credit. The CME was edited by a KOL and taught
                          that NSAIDs and other drugs, but not opioids, are unsafe at high dosages;
                          and

                 f)       Purdue presented a 2015 paper at the College on the Problems of Drug
                          Dependence, the “the oldest and largest organization in the US dedicated to
                          advancing a scientific approach to substance use and addictive disorders,”
                          challenging the correlation between opioid dosage and overdose.


         191.    These claims conflict with the scientific evidence, as confirmed by the FDA and

CDC. As the CDC explains in its 2016 Guideline, the “[b]enefits of high-dose opioids for chronic

pain are not established”230 while the “risks for serious harms related to opioid therapy increase at

higher opioid dosage.”231

         192.    More specifically, the CDC explains, “there is now an established body of scientific

evidence showing that overdose risk is increased at higher opioid dosages.”232 Similarly, there is

an “increased risk for opioid use disorder, respiratory depression, and death at higher dosages.”233

That is why the CDC advises doctors to avoid increasing dosages above 90 morphine milligram

equivalents per day.

         193.    Finally, Defendants’ deceptive marketing of the so-called abuse-deterrent

properties of some of their opioids has created false impressions that these opioids reliably curb


230
    CDC Guidelines for Prescribing Opioids for Chronic Pain, supra.
231
    Id.
232
    Id.
233
    Id.


                                                      62
      Case 4:19-cv-03845 Document 1-1 Filed on 10/04/19 in TXSD Page 64 of 108



addiction and abuse. Defendants have made misleading claims about the ability of their so-called

abuse-deterrent opioid formulations to deter use.

         194.    Similarly, the 2016 CDC Guideline states that no studies support the notion that

“abuse-deterrent technologies [are] a risk mitigation strategy for deterring or preventing abuse,”234

noting that the technologies – even when they work – “do not prevent opioid abuse through oral

intake, the most common route of opioid abuse, and can still be abused by non-oral routes.”235

         195.    These numerous, long-standing misrepresentations of the risks of long-term opioid

use spread by Defendants successfully convinced doctors and patients to underestimate those risks.

C.       Defendants Grossly Overstated the Benefits of Chronic Opioid Therapy.

         196.    To convince doctors and patients that opioids should be used to treat chronic pain,

Defendants had to persuade them that there was a significant benefit to long-term opioid use. But

as the 2016 CDC Guideline makes clear, there is “insufficient evidence to determine the long-term

benefits of opioid therapy for chronic pain.”236

         197.    In fact, the CDC found no evidence showing “a long-term benefit of opioids in pain

and function versus no opioids for chronic pain with outcomes examined at least 1 year later (with

most placebo-controlled randomized trials ≤ 6 weeks in duration)”237 and that other treatments

were more or equally beneficial and less harmful than long-term opioid use.

         198.    Nonetheless, Manufacturing Defendants were legion in their misrepresentations

that opioid drugs were appropriate for use as a long-term lifestyle. For example:

                 a)       Actavis distributed an advertisement that claimed that the use of Kadian to
                          treat chronic pain would allow patients to return to work, relieve “stress on
                          your body and your mental health,” and help patients enjoy their lives;


234
    CDC Guidelines for Prescribing Opioids for Chronic Pain, supra.
235
    Id.
236
    Id.
237
    Id.


                                                      63
      Case 4:19-cv-03845 Document 1-1 Filed on 10/04/19 in TXSD Page 65 of 108



                 b)       Purdue ran a series of advertisements for OxyContin in 2012 in medical
                          journals entitled “pain vignettes,” which were case studies featuring
                          patients with pain conditions persisting over several months and
                          recommending OxyContin for them. The ads implied that OxyContin
                          improves patients’ function;

                 c)       Responsible Opioid Prescribing (2007), sponsored and distributed by
                          Purdue, taught that relief of pain by opioids, by itself, improved patients’
                          function. The book remains for sale online;

                 d)       Purdue sponsored APF’s Treatment Options: A Guide for People Living
                          with Pain (2007), which counseled patients that opioids “give [pain
                          patients] a quality of life we deserve.” The guide was available online until
                          APF shut its doors in 2012;

                 e)       Purdue sponsored the development and distribution of APF’s A
                          Policymaker’s Guide to Understanding Pain & Its Management, which
                          claimed that “multiple clinical studies” have shown that opioids are
                          effective in improving daily function, psychological health, and health-
                          related quality of life for chronic pain patients.” The Policymaker’s Guide
                          was originally published in 2011 and is still available online today; and

                 f)       Purdue’s representatives have conveyed and continue to convey the
                          message     that    opioids   will   improve    patient  function.

         199.    These claims are unsupported by the scientific literature. The 2016 CDC Guideline

explained, “There is no good evidence that opioids improve pain or function with long-term use”238

and “complete relief of pain is unlikely.”239 The CDC reinforced this conclusion throughout its

2016 Guideline:

                 a)       “No evidence shows a long-term benefit of opioids in pain and function
                          versus no opioids for chronic pain with outcomes examined at least 1 year
                          later….”;240

                 b)       “Although opioids can reduce pain during short-term use, the clinical
                          evidence review found insufficient evidence to determine whether pain
                          relief is sustained and whether function or quality of life improves with
                          long-term opioid therapy”;241 and


238
    CDC Guidelines for Prescribing Opioids for Chronic Pain, supra.
239
    Id. (emphasis added).
240
    CDC Guidelines for Prescribing Opioids for Chronic Pain, supra.
241
    Id.


                                                      64
      Case 4:19-cv-03845 Document 1-1 Filed on 10/04/19 in TXSD Page 66 of 108



                    c)      “[E]vidence is limited or insufficient for improved pain or function with
                            long-term use of opioids for several chronic pain conditions for which
                            opioids are commonly prescribed, such as low back pain, headache, and
                            fibromyalgia.”242


           200.     The CDC also noted that the risks of addiction and death “can cause distress and

inability to fulfill major role obligations.”243

           201.     Defendants also falsely emphasized or exaggerated the risks of competing products

like NSAIDs so that doctors and patients would look to opioids first for treating chronic pain.

Once again, Defendants’ misrepresentations contradicted non-industry sponsored scientific

evidence. In addition, Purdue misleadingly promoted OxyContin as unique among opioids in

providing 12 continuous hours of pain relief with one dose. In fact, OxyContin does not last for

12 hours – a fact that Purdue has known at all times relevant to this action.

           202.     According to Purdue’s own research, OxyContin wears off in under six hours in one

quarter of patients and in under 10 hours in more than half. The reason is that OxyContin tablets

release approximately 40% of their active medicine immediately, after which release tapers.

Although the patient experiences a powerful initial response, there is little or no pain relief at the

end of the dosing period because less medicine is released.

           203.     This phenomenon is known as “end of dose” failure, and the FDA found in 2008

that a substantial number of chronic pain patients taking OxyContin experience it.

           204.     This “end of dose” failure not only renders Purdue’s promise of 12 hours of relief

false and deceptive, it also makes OxyContin more dangerous because the declining pain relief

patients experience toward the end of each dosing period drives them to take more OxyContin

before the next dosing period begins, quickly increasing the amount of drug they are taking and


242
      Id.
243
      CDC Guidelines for Prescribing Opioids for Chronic Pain, supra.


                                                         65
     Case 4:19-cv-03845 Document 1-1 Filed on 10/04/19 in TXSD Page 67 of 108



spurring growing dependence.

D.      Defendants Also Engaged in Other Unlawful, Unfair, and Fraudulent Misconduct.

        205.   Defendants herein participated in illicit and unlawful prescribing of its drugs. For

example, Purdue did not report illegal prescribing of OxyContin until years after law enforcement

shut down a Los Angeles clinic that prescribed more than 1.1 million OxyContin tablets. In doing

so, Purdue protected its own profits at the expense of public health and safety.

E.      Defendants Targeted Susceptible Prescribers and Vulnerable Patient Populations.

        206.   As part of their deceptive marketing scheme, Defendants identified and targeted

susceptible prescribers and vulnerable patient populations in the U.S. and in and around Burleson

County. For example, Defendants focused their deceptive marketing on primary care doctors, who

were more likely to treat chronic pain patients and prescribe opioids, but were less likely to be

educated about treating pain and the risks and benefits of opioids.

        207.   Defendants also targeted vulnerable patient populations like the elderly who tend to

suffer from chronic pain. Defendants targeted these vulnerable patients even though the risks of

long-term opioid use were significantly greater for them.

        208.   For example, the 2016 CDC Guideline observes that existing evidence shows that

elderly patients taking opioids suffer from elevated fall and fracture risks, greater risk of

hospitalization, and increased vulnerability to adverse drug effects and interactions. The Guideline

therefore concludes that there are “special risks of long-term opioid use for elderly patients” and

recommends that doctors use “additional caution and increased monitoring” to minimize the risks

of opioid use in elderly patients.

        209.   Manufacturing Defendants achieved their goal in targeting these vulnerable

populations when the Arthritis Foundation published its Guide to Pain Management in 2003




                                                66
      Case 4:19-cv-03845 Document 1-1 Filed on 10/04/19 in TXSD Page 68 of 108



(“Pain Management Guide”).244 The Pain Management Guide was published by a neutral third-

party that not only believed the message Defendants had been selling for years, but it continued to

relay that message to patients experiencing chronic pain – elderly patients with arthritis.245

         210.    The Pain Management Guide was intended for a population of “70 million

Americans who have arthritis or other related diseases.”246 It parroted falsities, such as the low risk

of developing an addiction to opioids and cited Defendants’ false statistic: “The addiction rate

from narcotics is approximately one percent.”247

         211.    The Arthritis Foundation even accepted and repeated Defendants’ distinction

between dependence and addiction. A person with dependence suggests he or she would

experience withdrawal symptoms upon stopping opioids while addiction “is a self-destructive,

habitual use” of opioids.248 The Pain Management Guide brushes aside concerns about addiction

and recommends higher doses of opioids for patients who develop a dependence on opioids249 –

the exact message that Defendants had been spouting for years.

         212.    The fact that neutral third parties were relying on and buying Defendants’ false

propositions only verifies Defendants’ successful fraud on the medical and non-medical

community at large.

F.       Although Defendants Knew that their Marketing of Opioids was False and Deceptive,
         they Fraudulently Concealed their Misconduct.

         213.    Defendants, both individually and collectively, made, promoted, and profited from

their misrepresentations about the risks and benefits of opioids for chronic pain even though they




244
    Susan Bernstein, The Arthritis Foundation’s Guide to Pain Management, Arthritis Foundation, 2003.
245
    Id.
246
    Bernstein, supra.
247
    Id. at 70-71.
248
    Bernstein, supra at 70.
249
    Id.


                                                       67
      Case 4:19-cv-03845 Document 1-1 Filed on 10/04/19 in TXSD Page 69 of 108



knew their misrepresentations were false and deceptive. Manufacturing Defendants and Distributor

Defendants alike knew that the marketing scheme being promoted by the Manufacturer Defendants

was misleading, inaccurate, and simply false. The history of opioids, as well as research and

clinical experience over the last 20 years, established that opioids were highly addictive and

responsible for a long list of very serious adverse outcomes.

         214.    In The Journal of the American Medical Association November 2002 edition,

which Defendants meant to reach physicians throughout the nation, Purdue advertised OxyContin

as a safe drug with minimal safety risks.250 The ad depicts a man and boy fishing with a title in

large white letters exclaiming that “THERE CAN BE LIFE WITH RELIEF” with “LIFE WITH

RELIEF” as the largest words in the advertisement.251 Purdue then informs physicians that “[t]he

most serious risk associated with opioids, including OxyContin, is respiratory depression.”252

         215.    Purdue fraudulently represented that respiratory depression was not only the most

serious risk for its own drug OxyContin, but for opioids in general, even though it knew that

opioids carried a risk of addiction and death.

         216.    The ad continues with benign side effects that may occur with the use of

OxyContin, such as “constipation, nausea, sedation, dizziness, vomiting, pruritus, headache, dry

mouth, sweating, and weakness.”253 These side effects are certainly a far cry from addiction or

death. Of course this ad also claims that OxyContin is a “continuous around-the-clock analgesic,”

which is equally false.254




250
    The Journal of American Medical Association, Nov. 13, 2002.
251
    Id. at 1, 3.
252
    Id.
253
    Id.
254
    JAMA, supra, at 1, 3.


                                                      68
      Case 4:19-cv-03845 Document 1-1 Filed on 10/04/19 in TXSD Page 70 of 108



         217.   Because of the bold misrepresentations and omissions in its ads occurring in the

October 2, 2002 JAMA issue, and one occurring in the November 13, 2002 issue, the FDA wrote

a warning letter to Michael Friedman, the Executive Vice President and Chief Operating Officer

of Purdue.255 Mr. Abrams explained that “[y]our journal advertisements omit and minimize the

serious safety risks associated with OxyContin, and promote it for uses beyond which have been

proven safe and effective.”256 Mr. Abrams reprimanded Purdue for failing to present “any

information” in the advertisement about the “potentially fatal risks” or the potential for abuse

associated with OxyContin.257

         218.   Mr. Abrams was concerned that these advertisements suggested such a “broad use

of [OxyContin] to treat pain without disclosing the potential for abuse with the drug and the

serious, potentially fatal risks associated with its use…”258 Purdue’s actions were “especially

egregious and alarming” given “its potential impact on the public health.”259 Mr. Abrams pointed

out to Purdue the reality that “[i]t is particularly disturbing that your November Ad would tout

‘Life with Relief,’ yet fail to warn that patients can die from taking OxyContin.”260

         219.   Not surprisingly, three current and former executives from Purdue plead guilty in

2007 to criminal charges that they misled regulators, doctors, and patients about OxyContin’s risk

of addiction.261 In pleading guilty to misbranding charges, Purdue admitted it had fraudulently

marketed OxyContin as a drug less prone to addiction and as having fewer side effects than other




255
    Warning Letter from Thomas Abrams, Dir., FDA Div. of Mktg., Adver. & Commc’ns, to Michael Friedman, Exec.
Vice Pres. and COO, Purdue Pharma L.P.
256
    Warning Letter, supra at 1.
257
    Id.
258
    Id. at 2.
259
    Id.
260
    Id. at 4.
261
     See Barry Meier, In Guilty Plea, OxyContin Maker to Pay $600 Million, May 10, 2007, available at
http://www.nytimes.com/2007/05/10/business/11drug-web.html; see also Zee at 3-4.


                                                     69
      Case 4:19-cv-03845 Document 1-1 Filed on 10/04/19 in TXSD Page 71 of 108



opioids.262 In reality, unlike most other opioids, OxyContin contained pure oxycodone without any

other ingredients, which made it a higher-dose narcotic despite its time-release design that Purdue

hawked as ameliorating its addictive potential.263

         220.   Defendants misrepresented their compliance with their legal duties. Purdue serves

as an example of such wrongful conduct. Purdue deceptively and unfairly failed to report to

authorities illicit or suspicious prescribing of its opioids, even as it has publicly and repeatedly

touted its “constructive role in the fight against opioid abuse,” including its “strong record of

coordination with law enforcement.”264

         221.   Manufacturing Defendants avoided detection of their fraudulent conduct by

disguising their role in the deceptive marketing through funding and using third parties, such as

Front Groups and KOLs. Doctors and patients trusted these third parties and did not realize that it

was the pharmaceutical companies that were actually feeding them false and misleading

information.

         222.   Defendants also manipulated their promotional materials and the scientific

literature to make it appear that the information promoted was accurate, truthful, and supported by

objective evidence when it was not.

         223.   Thus, Defendants successfully concealed from the medical community and patients

facts sufficient to arouse suspicion of the claims Burleson County now asserts. Burleson County

did not know of the existence or scope of Defendants’ industry-wide fraud and could not have

acquired such knowledge earlier through the exercise of reasonable diligence.


262
    See Meier, supra.
263
    See id.
264
        Purdue, Setting The Record Straight On OxyContin’s FDA-Approved Label (May 5, 2016),
https://www.purduepharma.com/news-media/get-the-facts/setting-the-record-straight-on-oxycontins-fda-approved-
label/; Purdue, Setting The Record Straight On Our Anti-Diversion Programs, (July 11, 2016),
https://www.purduepharma.com/news-media/get-the-facts/setting-the-record-straight-on-our-anti-diversion-
programs/.


                                                     70
      Case 4:19-cv-03845 Document 1-1 Filed on 10/04/19 in TXSD Page 72 of 108



         224.    In addition to their own individual marketing and advertising activities, Defendants

SpecGx, and Actavis Defendants, took advantage of the marketing and fraudulent conduct of other

manufacturers, including Purdue. Between 2006 and 2012, these three Defendants sold as many

as 76 billion opioid pills, making up the bulk of opioid pills sold in the country265 and in Burleson

County. In Burleson County between August of 2008 and 2016, the Mallinckrodt Defendants, and

Actavis Defendants alone placed some 9.4 million opioid dosage units into Burleson County based

upon prescription data monitoring program information.

G.       Retailer Defendants Ignored Red Flags, Systematically Filling Invalid and
         Inappropriate Prescriptions266

         225.    The Texas State Board of Pharmacy and Texas Controlled Substances Act have

provided extensive guidance to pharmacies concerning their duties to the public. The guidance

advises pharmacies how to identify suspicious orders and other evidence of diversion.

         226.    Specifically, the Texas State Board of Pharmacy has identified several types of" red

flags" which, when presented to a pharmacist, may never be filled by the overseeing pharmacist.267

These unresolvable red flags include but are not exclusive to: Multiple prescriptions presented by

the same practitioner to patients form the same address, prescribing the same controlled substances

in each presented prescription; A high volume of patients presenting prescriptions and paying with

cash; A prescription presented to by a customer who has traveled significant and unreasonable

distances from their home to see a doctor and/or to fill the prescription at the pharmacy.



265
    Aaron C. Davis, Shawn Boburg and Robert O'Harrow, Little-Known makers of generic drugs played central role
in opioid crisis, records show. (July 27, 2019). https://www.washingtonpost.com/investigations/little-known-
generic-drug-companies-played-central-role-in-opioid-crisis-documents-reveal/2019/07/26/95e08b46-ac5c-11e9-
a0c9-6d2d7818f3da_story.html.
266
    Retailer Defendants, as identified in this petition, are Wal-Mart Inc. f/k/a Walmart Stores, Inc. and Brookshire
Brothers.
267
    Texas State Board of Pharmacy, “‘Red Flags’ Checklist for Pharmacies You Might Be A Pill
Mill If,” February 2018.
https://www.pharmacy.texas.gov/files_pdfNou_might_be_a_pill_mill_if.pdf


                                                        71
   Case 4:19-cv-03845 Document 1-1 Filed on 10/04/19 in TXSD Page 73 of 108



       227.    When a pharmacist identifies any such red flags of diversion, the pharmacist must

not fill the prescription. Filling a prescription without resolving such red flags is a violation of a

pharmacist's legal duty and corresponding responsibility not to fill a prescription outside the usual

course of practice and for other than a legitimate medical purpose. Under Texas law, “a pharmacist

may not dispense a prescription drug if the pharmacist knows or should know that the prescription

was issued without a valid practitioner-patient relationship.” See Texas Occ. Code. § 562.056(a).

       228.    Texas law requires that, “before dispensing a prescription, a pharmacist must use

her own sound professional judgment and discretion to determine that the prescription is a valid

prescription.” Texas Occ. Code, § 562.056(a). Texas law requires “[t]o be a valid prescription; a

prescription must be issued for a legitimate medical purpose by a practitioner acting in the usual

course of the practitioner’s professional practice.” Texas Occ. Code, § 562.056(a-1). Further,

“[t]he responsibility for the proper prescribing and dispensing of prescription drugs is on the

prescribing practitioner, but a corresponding responsibility rests with the pharmacist who fills the

prescription.” Texas Occ. Code, § 562.056(a-1).

       229.    This responsibility to ensure prescriptions are filled only for a valid medical

purpose rests with the pharmacy, but, “[a] pharmacy shall ensure that its agents and employees,

before dispensing a prescription, determine in the exercise of sound professional judgment that the

prescription is a valid prescription.” Texas Occ. Code, § 562.112(a). See also Texas Admin. Code

§ 291.34(b )(I )(D). The Texas Administrative Code imparts further duties upon pharmacists acting

in the course of professional practice, including:

       A. Each pharmacist while on duty shall be responsible for the security of the
          prescription department, including provisions for effective control against theft
          or diversion of prescription drugs, and records for such drugs. Texas Admin.
          Code § 291.33(2)(a).




                                                 72
   Case 4:19-cv-03845 Document 1-1 Filed on 10/04/19 in TXSD Page 74 of 108



       B. A pharmacist shall exercise sound professional judgment with respect to the
          accuracy and authenticity of any prescription drug order dispensed. If the
          pharmacist questions the accuracy or authenticity of a prescription drug order,
          the pharmacist shall verify the order with the practitioner prior to dispensing.
          Texas Admin. Code§ 291.29(a)

       C. A pharmacist shall make every reasonable effort to ensure that any prescription
          drug order, regardless of the n1eans of transmission, has been issued for a
          legitimate medical purpose by a practitioner in the course of medical practice.
          A pharmacist shall not dispense a prescription drug if the pharmacist knows or
          should have known that the order for such drug was issued without a valid
          preexisting patient-practitioner relationship as defined by the Texas Medical
          Board in 22 Texas Administrative Code (TAC) § 190.8 (relating to Violation
          Guidelines) or without a valid prescription drug order. Texas Admin. Code §
          291.29(b).

       230.    If a pharmacist has reasons to suspect that a prescription was authorized solely

based on the results of a questionnaire and/or in the absence of a documented patient evaluation

including a physical examination, the pharmacist shall ascertain if that practitioner's standard of

practice allows that practitioner to authorize a prescription under such circumstances. Reasons to

suspect that a prescription may have been authorized in the absence of a valid patient-practitioner

relationship or in violation of the practitioner’s standard of practice include:

       (1) the number of prescriptions authorized on a daily basis by the practitioner;

       (2) a disproportionate number of patients of the practitioner receive controlled
           substances;

       (3) the manner in which the prescriptions are authorized by the practitioner or
           received by the pharmacy;

       (4) the geographical distance between the practitioner and the patient or between
           the pharmacy and the patient;

       (5) knowledge by the pharmacist that the prescription was issued solely based on
           answers to a questionnaire;

       (6) knowledge by the pharmacist that the pharmacy he/she works for directly or
           indirectly participates in or is otherwise associated with an Internet site that
           markets prescription drugs to the public without requiring the patient to provide
           a valid prescription order from the patients practitioner; or



                                                  73
   Case 4:19-cv-03845 Document 1-1 Filed on 10/04/19 in TXSD Page 75 of 108



       (7) knowledge by the pharmacist that the patient has exhibited doctor-shopping or
           pharmacy-shopping tendencies. Texas Admin. Code§ 291.29(c).

       (8) A pharmacist shall ensure that prescription drug orders for the treatment of
           chronic pain have been issued in accordance with the guidelines set forth by the
           Texas Medical Board in 22 TAC § 170.3 (relating to Guidelines), prior to
           dispensing or delivering such prescriptions. Texas Admin. Code § 291.29(d).

       231.    A prescription drug order may not be dispensed or delivered if issued by a

practitioner practicing at a pain management clinic that is not in compliance with the rules of the

Texas Medical Board in 22 TAC §§ 195.1-195.4 (relating to Pain Management Clinics). A

prescription drug order from a practitioner practicing at a certified pain management clinic is not

automatically valid and does not negate a pharmacist's responsibility to determine that the

prescription is valid and has been issued for a legitimate or appropriate medical purpose. Texas

Admin. Code § 291.29(e).

       232.    Prior to dispensing a prescription, pharmacists shall determine, in the exercise of

sound professional judgment, that the prescription is a valid prescription. A pharmacist may not

dispense a prescription drug unless the pharmacist complies with the requirements of §562.056

and §562.112 of the Act, and §291.29 of this title (relating to Professional Responsibility of

Pharmacists). Texas Admin. Code§ 291.34(b)(l )(B).

       233.    Inherently, a prescription presenting a red flag of diversion cannot be a valid

prescription unless, through genuine due diligence, the red flag is resolved to be non-diversionary.

Thus, a pharmacy in Texas has a legal duty to identify red flags of diversion, and to refuse to fill

any prescription presenting any unresolved red flags. The Texas Board of Pharmacy has identified

many categories of red flags in its history of issuing binding Pharmacy Board Orders and Opinions.

Additional categories of suspicious orders and red flags include: (1) prescriptions written by a

doctor who writes significantly more prescriptions (or in larger quantities or higher doses) for

controlled substances compared to other practitioners in the area; (2) prescriptions which should


                                                74
     Case 4:19-cv-03845 Document 1-1 Filed on 10/04/19 in TXSD Page 76 of 108



last for a month in legitimate use, but are being refilled on a shorter basis; (3) prescriptions for

antagonistic drugs, such as depressants and stimulants, at the same time; (4) prescriptions that look

“too good” or where the prescriber's handwriting is too legible as compared to most written

prescriptions; (5) prescriptions with quantities or doses that differ from usual medical usage; (6)

prescriptions that do not comply with standard abbreviations and/or contain no abbreviations; (7)

photocopied prescriptions; or (8) prescriptions containing different handwriting. These attributes

are not difficult to detect and should reasonably be recognizable by pharmacies.

        234.   Other signs of diversion can be observed through data that is gathered,

consolidated, and analyzed directly by Retailer Defendants. That data allows national retail

pharmacies to observe patterns or instances of dispensing that are potentially suspicious, of

oversupply in particular stores or geographic areas, or of prescribers or facilities that seem to

engage in improper prescribing. Indeed, this data is sufficiently valuable in identifying “high

prescribers” for purposes of marketing efforts, that companies such as IMS Health, Dendrite,

Verispan, and Wolters Kluwer, referred to as “information distribution companies,” “health

information organizations,” or “data vendors” purchase prescription records from pharmacies. The

majority of pharmacies sell these records.

        235.   All Texas pharmacies are required to report. More specifically, in all situations

where a pharmacy finds evidence of prescription diversion, the local Board of Pharmacy and DEA

must be contacted. Retailer Defendants herein failed to properly report all evidence of diversion,

thereby causing in1proper and invalid opioid distribution and related damages to Plaintiff.


H.      By Increasing Opioid Prescriptions and Use, Defendants’ Deceptive Marketing
        Scheme has Fueled the Opioid Epidemic and Damaged Burleson County
        Communities.

        236.   Defendants’ misrepresentations deceived doctors and patients about the risks and



                                                 75
      Case 4:19-cv-03845 Document 1-1 Filed on 10/04/19 in TXSD Page 77 of 108



benefits of long-term opioid use. Studies reveal that many doctors and patients are unaware of or

do not understand the risks or benefits of opioids. Indeed, patients often report that they were not

warned they might become addicted to opioids prescribed to them. As reported in January 2016,

a 2015 survey of more than 1,000 opioid patients found that 4 out of 10 were not told opioids were

potentially addictive.268

         237.   Defendants’ deceptive marketing scheme caused, and continues to cause, doctors

in and around Burleson County to prescribe opioids for chronic pain conditions such as back pain,

headaches, arthritis, and fibromyalgia. Absent Defendants’ fraud, these doctors would not have

prescribed as many opioids that negatively impacted residents of Burleson County.

         238.   Defendants’ deceptive marketing scheme allowed doctors within Burleson County

to promote, over-prescribe, and financially benefit from prescribing opioids for to patients

complaining of chronic pain.

         239.   The conspirators employed persons to recruit individuals who were homeless or of

limited means.269 These individuals would be paid a fee to pose as patients at certain medical

clinics and to fill these same prescriptions at certain pharmacies.270 The involved practitioners,

such as the doctors herein, were enlisted to write prescriptions for opioids despite there being no

legitimate medical purpose.271 The clinics and the pharmacies accepted cash only, which was

funneled through the various physicians, employees, and/or recruiters.272 The end goal was to sell

the opioids on the open market in Burleson County and elsewhere.




268
     Hazelden Betty Ford Foundation, Missed Questions, Missed Opportunities, Jan. 27, 2016, available at
http://www.hazeldenbettyford.org/about-us/news-and-media/pressrelease/doctors-missing-questions-that-could-
prevent-opioid-addiction.
269
    See, e.g., Indictment at p. 7.
270
    Id.
271
    Indictment, supra at 9.
272
    Id. at 5.


                                                    76
      Case 4:19-cv-03845 Document 1-1 Filed on 10/04/19 in TXSD Page 78 of 108



         240.    If the Manufacturing and Distributing Defendants and Retailer Defendants were not

over-supplying opioids, then physicians could not devise schemes to prescribe opioids without a

legitimate purpose as a means to flood the open market with opioids.

         241.    Defendants’ deceptive marketing scheme also caused, and continues to cause,

patients to purchase and use opioids for their chronic pain believing they are safe and effective.

Absent Defendants’ deceptive marketing scheme, fewer patients would be using opioids long-term

to treat chronic pain, and those patients using opioids would be using less of them.

         242.    Defendants’ deceptive marketing has caused and continues to cause the prescription

and use of opioids to explode. Indeed, this dramatic increase in opioid prescriptions and use

corresponds with the dramatic increase in Defendants’ spending on their deceptive marketing

scheme.

         243.    The escalating number of opioid prescriptions written by doctors who were

deceived by Defendants’ deceptive marketing scheme is the cause of a correspondingly dramatic

increase in opioid addiction, overdose, and death throughout the U.S. and Burleson County. The

increase in opioid prescriptions equals an increase in “disability, medical costs, subsequent

surgery, and continued or late opioid use.”273

         244.    Scientific evidence demonstrates a strong correlation between opioid prescriptions

and addiction to opioids. In a 2016 report, the CDC explained that prescribing opioids has

quadrupled since 1999, which has resulted in a parallel increase in opioid overdoses.274 Indeed,

there has been a two-third increase in overdose deaths from using opioids since 2000.275 For these



273
    Manchikanti, at 23.
274
    CDC/NCHS, National Vital Statistics System, Mortality, CDC Wonder, Atlanta, GA: US Department of Health
and Human Services, 2016, available at https://wonder.cdc.gov/; Rudd RA, Seth P, David F, Scholl L, Increases in
Drug and Opioid-Involved Overdose Deaths — United States, 2010–2015, Morb Mortal Wkly Rep., Dec. 16, 2016.
275
    CDC, National Vital Statistics System, Mortality, Morb Mortal Wkly Rep., Jan. 1, 2006, at 1378-82, Increases in
Drug and Opioid Deaths – United States, 2000-2014.


                                                       77
      Case 4:19-cv-03845 Document 1-1 Filed on 10/04/19 in TXSD Page 79 of 108



reasons, the CDC concluded that efforts to rein in the prescribing of opioids for chronic pain are

critical “to reverse the cycle of opioid pain medication misuse that contributes to the opioid

overdose epidemic.”276

         245.    Due to the increase in opioid overdoses, first responders, such as police officers,

have been and will continue to be in the position to assist people experiencing opioid-related

overdoses.277 In 2016, “over 1,200 law enforcement departments nationwide carried naloxone in

an effort to prevent opioid-related deaths.”278

         246.    Defendants’ deceptive marketing scheme has also detrimentally impacted children

in Burleson County. Overprescribing opioids for chronic pain has made the drugs more accessible

to school-aged children, who come into contact with opioids after they have been prescribed to

friends or relatives in the same household.

         247.    Defendants’ conduct has adversely affected Burleson County’s child protection

agencies in the number of children in foster care driven by parental drug addiction. Children with

parents addicted to drugs tend to stay in foster care longer, and they often enter the system having

experienced significant trauma, which makes these cases more expensive for counties like

Burleson County.

         248.    Opioid addiction is one of the primary reasons that Burleson County residents seek

treatment for substance dependence. A significant number of admissions for drug addiction were

associated with a primary diagnosis of opiate addiction or dependence.

         249.    But for Defendants’ creation, through false and deceptive advertising and other

unlawful and unfair conduct, of a virtually limitless opioid market, this opioid crisis would not



276
    CDC Guideline for Prescribing Opioids for Chronic Pain, supra; see also Rudd, supra.
277
    Tex. Att’y Gen. Op. No. KP-0168 (2017).
278
    Id. citing http://www.nchrc.org/law-enforcement/us-law-enforcement-who-carry-naloxone/.


                                                      78
      Case 4:19-cv-03845 Document 1-1 Filed on 10/04/19 in TXSD Page 80 of 108



have occurred and Burleson County would not have been harmed. Defendants’ success in

extending the market for opioids to new patients and chronic pain conditions has created an

abundance of drugs available for non-medical and criminal use and fueled a new wave of addiction

and injury. It has been estimated that 60% of the opioids to which people are addicted come,

directly or indirectly, through doctors’ prescriptions.279

         250.     Law enforcement agencies have increasingly associated prescription drug addiction

with violent and property crimes. Despite strict federal regulation of prescription drugs, local law

enforcement agencies are faced with increasing diversion from legitimate sources for illicit

purposes, including doctor shopping, forged prescriptions, falsified pharmacy records, and

employees who steal from their place of employment. The opioid epidemic has prompted a

growing trend of crimes against pharmacies including robbery and burglary. This ongoing

diversion of prescription narcotics creates a lucrative marketplace.

         251.     The rise in opioid addiction caused by Defendants’ deceptive marketing scheme

has also resulted in a foreseeable explosion in heroin use. For example, heroin use has more than

doubled in the past decade among adults aged 18 to 25 years.280 Moreover, heroin-related

overdoses in the United States has more than quadrupled since 2010.281

         252.     The costs and consequences of opioid addiction are staggering. For example, in

2007, the cost of healthcare due to opioid addiction and dependence was estimated at 25 billion,

the cost of criminal justice was estimated at 5.1 billion, and the cost of lost workplace productivity

was estimated at 25.6 billion.


279
    Nathaniel P. Katz, Prescription Opioid Abuse: Challenges and Opportunities for Payers, Am. J. Managed Care,
Apr. 19 2013, at 5 (“The most common source of abused [opioids] is, directly or indirectly, by prescription.”), available
at        http://www.ajmc.com/publications/issue/2013/2013-1-vol19-n4/Prescription-Opioid-Abuse-Challenges-and-
Opportunities-for-Payers.
280
    Centers for Disease Control and Prevention, Vital Signs: Today’s Heroin Epidemic – More People at Risk, Multiple
Drugs Abused, MMWR 2015, available at https://www.cdc.gov/vitalsigns/heroin/index.html.
281
    Id.


                                                          79
      Case 4:19-cv-03845 Document 1-1 Filed on 10/04/19 in TXSD Page 81 of 108



         253.    Texas had the second highest healthcare costs in 2015 from opioid abuse in the

nation totaling $1.96 billion.282 One in five Texas high school students has taken prescription drugs

without a valid prescription.283 And four of the top 25 cities for abuse in the United States – two

of them located in East Texas – is in Texas.284

         254.    Prescription opioid addiction and overdose have an enormous impact on the health

and safety of individuals, as well as communities at large, because the consequences of this

epidemic reach far beyond the addicted individual.

         255.    The repercussions for residents of Burleson County therefore include job loss, loss

of custody of children, physical and mental health problems, homelessness and incarceration,

which results in instability in communities often already in economic crisis and contributes to

increased demand on community services such as hospitals, courts, child services, treatment

centers, and law enforcement. Manufacturing Defendants knew, and should have known, about the

harms that their deceptive marketing has caused, and continues to cause, and will cause in the

future. Manufacturing Defendants closely monitored their sales and the habits of prescribing

doctors. Their sales representatives, who visited doctors and attended CMEs, knew which doctors

were receiving their messages and how they were responding.

         256.    Manufacturing Defendants also had access to and carefully watched government

and other data that tracked the explosive rise in opioid use, addiction, injury, and death.

Manufacturing Defendants not only knew, but intended that their misrepresentations would

persuade doctors to prescribe and encourage patients to use their opioids for chronic pain.




282
    Craig, Pandemic, supra.
283
    Id.
284
    Id.


                                                  80
   Case 4:19-cv-03845 Document 1-1 Filed on 10/04/19 in TXSD Page 82 of 108



       257.    Manufacturing Defendants’ actions are neither permitted nor excused by the fact

that their drug labels may have allowed, or did not exclude, the use of opioids for chronic pain.

FDA approval of opioids for certain uses did not give Defendants license to misrepresent the risks

and benefits of opioids. Indeed, Manufacturing Defendants’ misrepresentations were directly

contrary to pronouncements by, and guidance from, the FDA based on the medical evidence and

their own labels.

       258.    Nor is Manufacturing Defendants’ causal role broken by the involvement of

doctors. Defendants’ marketing efforts were ubiquitous and highly persuasive. Their deceptive

messages tainted virtually every source doctors could rely on for information and prevented them

from making informed decisions. And both doctors and patients in Burleson County relied on

information Manufacturing Defendants distributed whether it was through ads, magazines, trade

journals, websites, CMEs, KOLs, and/or front groups. Manufacturing Defendants also hijacked

what doctors wanted to believe – namely, that opioids represented a means of relieving their

patients’ suffering and of practicing medicine more compassionately.

       259.    Likewise, Distributor Defendants knew when there was suspicious opioid

prescription activity as they do today. They were in a unique position to forestall the epidemic in

Burleson County before it began. Instead, Distributor Defendants allowed a flood of opioids to be

poured into Burleson County. Burleson County relied on Distributor Defendants to prevent

oversupply with distribute prescription drugs, including opioids, only if a valid medical purpose

existed. At the very least, Burleson County depended on Distributor Defendants to act as watchful

and effective gatekeepers in the opioid pipeline as they represent in their public statements.

Distributor Defendants did neither to Burleson County’s detriment, proximately causing damage

to Burleson County.




                                                81
     Case 4:19-cv-03845 Document 1-1 Filed on 10/04/19 in TXSD Page 83 of 108



        260.   The funds that Burleson County has used and will continue to use for all the costs

associated with Defendants’ false, misleading, and fraudulent marketing are taxpayer funds.

Defendants specifically targeted physicians in Burleson County with fraudulent claims concerning

the benefits of opioids for chronic pain while omitting the lack of efficacy.

        261.   Defendants also fraudulently omitted the fact that opioids were addictive even

though they knew, or should have known, that physicians in Burleson County would either use the

misinformation Defendants relayed to them to prescribe opioids to Burleson County residents or

give this information to Burleson County residents, resulting in the over-prescribing and/or

overuse of opioids in Burleson County.

        262.   Defendants’ actions and omissions were each a cause-in-fact of Burleson County’s

past and future damages. Defendants’ wrongful conduct caused injuries to Burleson County in the

past, continues to cause injuries to Burleson County, and will continue to cause injuries to Burleson

County in the future. Future damages include, but are not limited to, additional resources for

counseling and medication assisted treatment of addicts, medical treatment for overdoses, life

skills training for adolescents, increased law enforcement, and additional resources to treat the

psychological effects of opioids and the underlying conditions that make people susceptible to

opioid addiction, all of which will be obtained through taxpayer resources.

I.      Distributor Defendants Knew that Opioids Were Being Fraudulently Prescribed and
        Failed to Act.

        263.   Distributor Defendants are not innocent sellers of opioid drugs. Distributor

Defendants knew that the marketing scheme promoted by Manufacturing Defendants was

misleading, false, and deceptive. They knew that opioids were being industry promoted for the

treatment of virtually any complaint of recurrent pain, and advertised as less addictive, less prone

to abuse, less threatening for overdose, and more effective for perpetual use than was true.



                                                 82
      Case 4:19-cv-03845 Document 1-1 Filed on 10/04/19 in TXSD Page 84 of 108



Nevertheless, they have deliberately shirked their duties to monitor suspiciously high prescription

patterns, and have continued to feed the over-prescribing of opioid drugs. Distributor Defendants

have long been aware of an opioid overuse epidemic in America, in Texas, and in Burleson County,

but chose in each instance to profit by stoking those epidemics with more opioids. Distributor

Defendants knew that opioids were too often being prescribed without legitimate therapeutic

purpose, but continued to inundate the market with opioids. Distributor Defendants were and

continue to be an integral part of the Burleson County opioid epidemic.

           264.    As early as 2008, Distributor Defendants knew there was an opioid crisis and they

were failing in their “critical role” in the supply chain to change or decrease the number of opioids

being distributed into the market.

           265.    No later than 2011, all Distributor Defendants knew there was a public health crisis

throughout America created by opioid use. In 2011, the CDC announced that very thing.

           266.    Texas law specifically requires that dispensers like Distributor Defendants monitor

opioid prescription orders and to refuse to fill prescription orders for opioids that are without valid

medical purpose. In spite of the existence of an opioid epidemic in Burleson County, and the fact

that Distributor Defendants knew or should have known of that epidemic, Distributor Defendants

continued to fill each opioid prescription order in Burleson County, including those that were

without valid medical purpose--thus stoking the epidemic.285

           267.    The Distributor Defendants publicly but inaccurately portrayed themselves as

committed to working to prevent diversion of dangerous drugs.

           268.    Defendant AmerisourceBergen, too, has taken the public position that it is

“work[ing] diligently to combat diversion” and is working with partners in pharmaceutical and



285
      CDC, Prescription Painkiller Overdoses at Epidemic Levels, Nov. 1, 2011, www.cdc.gov.


                                                        83
      Case 4:19-cv-03845 Document 1-1 Filed on 10/04/19 in TXSD Page 85 of 108



healthcare delivery to help find solutions that will support appropriate access while limiting

misuse. A company spokeswoman also provided assurance that: “At AmerisourceBergen, we are

committed to the safe and efficient delivery of controlled substances to meet the medical needs of

patients.”

         269.    In furtherance of their effort to affirmatively conceal their conduct and avoid

detection, the Defendants, through their trade associations, Healthcare Distribution Management

Association (HDMA)286 and National Association of Chain Drugstores (NACDS), filed an amicus

brief in Masters Pharmaceuticals, which claimed that HDMA and NACDS members guard against

diversion of controlled prescription drugs as responsible members of society, and that,

“Distributors take seriously their duty to report suspicious orders, utilizing both computer

algorithms and human review to detect suspicious orders based on the generalized information that

is available to them in the ordering process.”287

         270.    Distributor Defendants made broad promises to change their ways and insisted that

they sought to be good corporate citizens.

         271.    Amerisource agrees it has the same essential duty to monitor and to refrain from

supplying suspicious opioid prescribing. On December 14, 2017, a press release announced that

Amerisource, as a global healthcare solutions leader, “plays a critical role in the pharmaceutical

supply chain, working as a link between manufacturers and healthcare providers to help patients

have access to the medications they need, when they need them.”288 (Emphasis added).

         272.



286
    Now known as the Healthcare Distribution Alliance (HDA), a trade association of pharmaceutical distributors to
which Distributor Defendants belong.
287
    Brief for HDMA and NACDS, Masters Pharms., Inc. v. U.S. Drug Enf’t Admin., Case No. 15-1335, 2016 WL
1321983 (D.C. Cir. April 4, 2016), at *3-4, *25.
288
    AmerisourceBergen Foundation, AmerisourceBergen Foundation Launches Municipal Support Program to Help
Combat Opioid Abuse, Dec. 14, 2017 press release.


                                                       84
      Case 4:19-cv-03845 Document 1-1 Filed on 10/04/19 in TXSD Page 86 of 108



         273.   Indeed, Amerisource’s website is dedicated to its role as the “core strength” in U.S.

drug distribution citing its “[t]remendous cash generation” and its “[d]iverse base of high quality

provider customers.”289 Recognizing that the opioid epidemic could strike as many as 650,000

Americans over the next decade, Amerisource’s CEO, Steve Collis, has assured the public that

distributors like Amerisource are responsible for safely delivering medication to pharmacies given

its “unique perspective into how [the] supply chain works.”290

         274.   Mr. Collis agrees with people who are “rightfully demanding action on this tragic

issue” and agrees to “push forward practical solutions that can yield results in the near-term on

opioids.”291 Remarking that it is “difficult to avoid the epidemic of opioid abuse,” Mr. Collis adds

that the opioid crisis is “demands attention, action, and accountability.” 292 Mr. Collis explains that

large pharmaceutical distribution companies, of which Amerisource is one, should be held

accountable because “nearly every prescription in the United States moves through distributors

who purchase drugs from pharmaceutical manufacturers and sell them to pharmacies….”293 Mr.

Collis explains that distributors like Amerisource “must create a supply chain that is safe and

secure.”294 Mr. Collis even admits that as more opioid-based pain treatments were prescribed, more

opioids were distributed.295 The same views are expressed on Amerisource’s website.296

         275.   On its website, Amerisource demonstrates that Distributor Defendants’ ability to

create a safe and secure supply chain is possible through “complex algorithms to identify and stop



289
    Amerisource Bergen, Distributor’s Duty, www.amerisourcebergen.com.
290
    Steven H. Collis, Sound Policy and More Transparency can Help Companies Fight the Opioid Crisis, Politics,
Dec. 15, 2017.
291
    Id.
292
      Steve Collis, The Surprising Morality of Opioid Distribution, Sept. 18, 2017, available at
https://www.amerisourcebergen.com/abcnew/fighting-the-opioid-epidemic.
293
    Id.
294
    Id.
295
    Id.
296
    https://www.amerisourcebergen.com/abcnew/fighting-the-opioid-epidemic.


                                                     85
      Case 4:19-cv-03845 Document 1-1 Filed on 10/04/19 in TXSD Page 87 of 108



orders that are deemed to be suspicious.”297 Mr. Collis admits that Amerisource has “reported and

stopped tens of thousands of suspicious orders since 2007, not to mention countless other orders

that pharmacies never had the opportunity to place because [Amerisource] declined to service them

altogether.”298 But not in Burleson County.

         276.    Distributor Defendants knew their duty. Distributor Defendants had the means to

carry out their duty and claim to have successfully done so at times in the past. Distributor

Defendants acknowledge that their duty is ongoing. With regards to opioids, however, Distributor

Defendants continuously evade their gatekeeping duties, including but not limited to, in Burleson

County.

         277.    According to The Charleston Gazette-Mail, Distributor Defendants shipped nearly

9 million hydrocodone pills over two years to one pharmacy in the town of Kermit, West

Virginia.299 Kermit, West Virginia has a population of 392. Drug wholesalers distributed 780

million pills of oxycodone and hydrocodone in the state over six years. According to the Gazette,

“[t]he unfettered shipments amount to 433 pain pills for every man, woman and child in West

Virginia.”300

         278.    Distributor Defendants have knowingly distributed, delivered, or dispensed a

controlled substance in violation of the Texas Controlled Substances Act §481.128(a)(1).

Distributor Defendants dispensed or delivered a controlled substance without any valid medical

purpose.

         279.    Health & Safety Code §481.071. Upon information and belief, Distributor




297
    Collis, supra.
298
    Id. (emphasis added).
299
    Charles Ornstein, Drug Distributors Penalized for Turning Blind Eye in Opioid Epidemic, APR, Health News, Jan.
27, 2017.
300
    Id.


                                                       86
      Case 4:19-cv-03845 Document 1-1 Filed on 10/04/19 in TXSD Page 88 of 108



Defendants knew of or had notice of a suspicious rise in the prescribing of opioids in Burleson

County, but chose to open opioid floodgates rather than regulate them. Pill-mill doctors need

Distributors to be complicit in the over-supply of opioids. Distributor Defendants were so, causing

damages to Burleson County.

         280.    Distributor Defendants were in a unique position to see the results of Manufacturing

Defendants’ fraudulent marketing scheme. Distributor Defendants knew or should have known

that there was a sharp increase in the prescription and distribution of opioids. Distributor

Defendants undertook the responsibility to prevent opioids from being dispensed or disbursed for

diversionary purposes —with a multi-faceted system to monitor and prevent they developed long

ago, according to their own published public proclamations – and breached that duty. Like

Manufacturing Defendants, Distributor Defendants chose profits over duty, in breach of duty.

         281.    The above stated allegations and Defendants’ creation of the opioid epidemic are

supported by the Texas State Legislature. Recognizing that the epidemic related to opioids and

substance abuse is directly affecting many people throughout the United States and Texas, the

Honorable Joe Straus, Speaker of the Texas House of Representatives, on October 23, 2017

appointed thirteen members from across the state to the Select Committee on Opioids and Substance

Abuse (Committee) for the 2017/2018 interim. On November 12, 2018, the House Select

Committee on Opioids and Substance Abuse submitted its interim report301, which found the

following:

                 a)       The opioid epidemic and substance abuse in Texas is real;302

                 b)       The current epidemic is fueled by two primary factors, the unsubstantiated
                          claims that were made in the 1980s about opioid addiction being rare and

301
    House Select Committee on Opioids and Substance Abuse, Texas House of Representatives. (Nov. 2018). Interim
Report.        https://house.texas.gov/_media/pdf/committees/reports/85interim/Interim-Report-Select-Committee-on-
Opioids-Substance-Abuse-2018.pdf
302
    Id at p. 90


                                                       87
      Case 4:19-cv-03845 Document 1-1 Filed on 10/04/19 in TXSD Page 89 of 108



                           the increased prescription rates for opiates seen between the 1990s and the
                           2010s. Opioids also became easier and cheaper to obtain illegally. In 2000,
                           “Pain as the Fifth Vital Sign” was introduced by the Joint Commission as a
                           standard to measure the performance of healthcare providers. This was
                           reinforced by patient satisfaction surveys and accreditation standards and
                           may have contributed to the increased prescribing of opioids;303

                  c)       In 2017, over 30,000 drug exposure calls were made to the Texas Poison
                           Control Center Network, including 5,265 for opioid exposure;304

                  d)       About 5 percent of Texas college students reported misusing opioids in
                           2017;305

                  e)       About 54 percent of offenders within the Criminal Justice System are
                           identified as needing some level of substance abuse treatment; of these, 70
                           percent need invasive treatment;306

                  f)       Within the Department of Family Protective Services (DFPS), caregiver
                           substance abuse contributed to 68 percent of removals of children;307

                  g)       The opioid crisis costs Texas $20 billion annually;308

                  h)       For U.S. hospitals, the cost of treating an opioid overdose victim in intensive
                           care units rose 60 percent between 2009 and 2015;309

                  i)       Death certificate data shows that overall, accidental drug overdose deaths in
                           Texas has been rising since 1999, and opioid related deaths contributed to
                           almost half of the total accidental overdose deaths in 2015;310

                  j)       Texas’ county data shows higher numbers of opioid-related inpatient
                           admissions in the Dallas/Fort Worth (DFW) metroplex, the Houston area,
                           and along the I-35 corridor. Also, the county data shows that accidental
                           opioid-related deaths are more prevalent in East Texas, and the DFW and
                           Houston metro areas;311

                  k)       One out of sixteen people prescribed opioids will become addicted;312


303
    Id at p. 9
304
    Id at p. 10
305
    Id at p. 10
306
    Id at p. 11
307
    Interim Report, supra at p. 11
308
    Id at p. 11
309
    Id at p. 11
310
    Id at p. 20
311
    Id at p. 21
312
    Id at p. 34


                                                     88
      Case 4:19-cv-03845 Document 1-1 Filed on 10/04/19 in TXSD Page 90 of 108



                  l)       Seven days, the number of days needed to become dependent on or addicted
                           to prescription opioids;313

                  m)       Nationally, 80 percent of all heroin users first started with prescription
                           opioids;314

                  n)       In the U.S., opioid misuse contributes to over 420,000 emergency
                           department visits each year;315

                  o)       In Texas, an overnight opioid overdose admission costs over $36,000;316

                  p)       A JAMA study released in March of 2018 reported that treatment with
                           opioids was not superior to treatment with non-opioid medications for
                           improving pain-related function over 12 months. These two recent studies
                           highlight that in many cases a potentially addictive prescription opioid may
                           not be necessary to manage one’s pain and that other treatment options are
                           just as viable;317

                  q)       Neonatal abstinence syndrome (NAS) is a set of symptoms that can occur in
                           a newborn that has been prenatally exposed to opioids while in the mother’s
                           womb. Upon birth, exposure to opioids is abruptly stopped, and the baby
                           will experience symptoms of withdrawal such as gastrointestinal problems,
                           crying, feeding issues, and sensitivity to stimuli in the environment.
                           Substance use among pregnant women impacts the health of the mother and
                           child and is affected by access to and availability of services specific to
                           pregnant women;318

                  r)       Rates of NAS diagnoses in Texas are increasing: Texas Medicaid saw 1,150
                           diagnoses in 2011 and over 1,300 diagnoses in 2015;319

                  s)       Texas has a higher NAS average hospital length of stay than national
                           average; the average hospital length of stay for NAS in Texas is 21 days
                           while the average is about two weeks;320 and

                  t)       From 2012 to 2015, 382 maternal deaths in Texas occurring within 365
                           deaths of pregnancy were confirmed, and opioids were involved in 37 (58
                           percent) of maternal drug overdose deaths.321

313
    Id at p. 34
314
    Id at p. 34
315
    Id at p. 34
316
    Id at p. 34
317
    Id at p. 37
318
    Interim Report, supra at p. 37
319
    Interim Report, supra at p. 38
320
    Id at p. 38
321
    Id at p. 38



                                                    89
      Case 4:19-cv-03845 Document 1-1 Filed on 10/04/19 in TXSD Page 91 of 108



J.       Defendants Coordinated their Efforts to Deceive the Public.

         282.   Manufacturing Defendants engaged in the practice of paying rebates and/or

chargebacks to the Distributor Defendants for sales of prescription opioids as a way to help them

boost sales and better target their marketing efforts. The Washington Post has described the

practice as industry-wide, and the HDA includes a “Contracts and Chargebacks Working Group,”

suggesting a standard practice.

         283.   Defendants worked together to achieve their common purpose through trade or

other organizations, such as the Pain Care Forum (“PCF”) and the HDA.

         284.   The PCF has been described as a coalition of drug makers, trade groups and dozens

of non-profit organizations supported by industry funding.

         285.   The Distributor Defendants actively participated, and continue to participate in the

PCF, at a minimum, through their trade organization, the HDA.

         286.   The HDA led to the formation of interpersonal relationships and an organization

among the Defendants. The HDA and each of the Distributor Defendants eagerly sought the active

membership and participation of the Manufacturing Defendants by advocating for the many

benefits of members, including “strengthen[ing] . . . alliances.”322

         287.   Beyond strengthening alliances, the benefits of HDA membership included the

ability to, among other things, “network one on one with manufacturer executives at HDA’s

members-only Business and Leadership Conference,” “networking with HDA wholesale

distributor members,” “opportunities to host and sponsor HDA Board of Directors events,”

“participate on HDA committees, task forces and working groups with peers and trading partners,”




322
             Manufacturer          Membership,            Healthcare    Distribution        Alliance,
https://www.hda.org/about/membership/manufacturer.


                                                     90
      Case 4:19-cv-03845 Document 1-1 Filed on 10/04/19 in TXSD Page 92 of 108



and “make connections.”323

          288.     The HDA application also requests that the manufacturer identify its current

distribution information, including the facility name and contact information. Manufacturer

members were also asked to identify their “most recent year end net sales” through wholesale

distributors, including AmerisourceBergen, and others.

          289.     The HDA also offers a multitude of conferences. The Manufacturing Defendants

embraced this opportunity by attending and sponsoring these events.324

          290.     After becoming members of HDA, Defendants were eligible to participate on

councils, committees, task forces and working groups, including the Industry Relations Council,

Business Technology Committee, Logistics Operation Committee, Manufacturer Government

Affairs Advisory Committee, and Contracts and Chargebacks Working Group.

          291.     The Distributor and Manufacturing Defendants also participated, through the HDA,

in Webinars and other meetings designed to exchange detailed information regarding their

prescription opioid sales, including purchase orders, acknowledgements, ship notices, and

invoices. For example, on April 27, 2011, the HDA offered a Webinar to “accurately and

effectively exchange business transactions between distributors and manufacturers . . . .” The

Manufacturing Defendants used this information to gather high-level data regarding overall

distribution and direct Distributor Defendants on how to most effectively sell prescription opioids.

          292.     Publications and guidelines issued by the HDA confirm that the Defendants utilized

their membership in the HDA to form agreements. Specifically, in the fall of 2008, the HDA

published the Industry Compliance Guidelines: Reporting Suspicious Orders and Preventing

Diversion of Controlled Substances regarding diversion. As the HDA explained in an amicus brief,


323
      Id.
324
      2015 Distribution Management Conference and Expo, Healthcare Distribution Alliance.


                                                        91
   Case 4:19-cv-03845 Document 1-1 Filed on 10/04/19 in TXSD Page 93 of 108



the Industry Compliance Guidelines were the result of “[a] committee of HDMA members

contribut[ing] to the development of this publication” beginning in late 2007.

                             IV.   FIRST CAUSE OF ACTION:
                                     PUBLIC NUISANCE
                                AGAINST ALL DEFENDANTS

       293.    Burleson County re-alleges and incorporates by reference each of the allegations

contained in the preceding paragraphs of this Complaint as though fully alleged herein.

       294.    Manufacturing Defendants knowingly encouraged doctors in and around Burleson

County to prescribe, and residents to use, highly addictive opioids for chronic pain even though

Manufacturing Defendants knew using opioids had a high risk of addiction and reduced quality of

life. Distributor and Retailer Defendants knew or should have known that many of those

prescription orders were suspicious for diversion. Nevertheless, Distributor and Retailer

Defendants continued to disburse and distribute opioids even though upon information and belief,

the evidence would suggest suspicion for diversionary purposes.

       295.    By doing so, Defendants purposefully interfered with Burleson County’s public

health, public safety, public peace, public comfort, and public convenience.

       296.    Defendants, individually and in concert with each other, have contributed to and/or

assisted in creating and maintaining a condition that is harmful to the health and safety of Burleson

County residents, and/or unreasonably interferes with the peace and comfortable enjoyment of life

in violation of Texas law.

       297.    The public nuisance created by Defendants’ actions is substantial and unreasonable

– it has caused and continues to cause significant harm to the community – and the harm inflicted

outweighs any offsetting benefit.




                                                 92
      Case 4:19-cv-03845 Document 1-1 Filed on 10/04/19 in TXSD Page 94 of 108



         298.     The staggering rates of opioid use resulting from Manufacturing Defendants’

marketing efforts, combined with the high number of opioids distributed by Distributor and

Retailer Defendants, have caused, and continues to cause, harm to the community including, but

not limited to:

                  a)       Upwards of 30% of all adults use opioids. These high rates of use have led
                           t o unnecessary opioid addiction, overdose, injuries, and deaths;

                  b)       Children have been exposed to opioids prescribed to family members or
                           others resulting in injury, addiction, and death. Easy access to prescription
                           opioids has made opioids a recreational drug of choice among Burleson
                           County teenagers; opioid use among teenagers is only outpaced by
                           marijuana use. Even infants have been born addicted to opioids due to
                           prenatal exposure causing severe withdrawal symptoms and lasting
                           developmental impacts;

                  c)       Residents of Burleson County, who have never taken opioids, have endured
                           both the emotional and financial costs of caring for loved ones addicted to
                           or injured by opioids and the loss of companionship, wages, or other support
                           from family members who have used, become addicted to, overdosed on, or
                           been killed by opioids;

                  d)       More broadly, opioid use and addiction have driven Burleson County
                           residents’ health care costs higher325;

                  e)       Employers have lost the value of productive and healthy employees who
                           have suffered from adverse consequences from opioid use;

                  f)       Defendants’ success in extending the market for opioids to new patients and
                           chronic conditions has created an abundance of drugs available for criminal
                           use and fueled a new wave of addiction and injury. Defendants’ scheme
                           created both ends of a new secondary market for opioids – providing both
                           the supply of narcotics to sell and the demand of addicts to buy them;

                  g)       This demand has created additional illicit markets in other opiates,
                           particularly heroin. The low cost of heroin has led some of those who
                           initially become addicted to prescription opioids to migrate to cheaper
                           heroin, fueling a new heroin epidemic in the process;

                  h)       Diverting opioids into secondary, criminal markets and increasing the
325
    See, e.g., Manchikanti, at 14 (stating that the escalating use of opioids in high doses over long periods of time,
lifetime use of long-acting drugs, or the combination has serious consequences for the costs of health care and
economic stability).


                                                         93
   Case 4:19-cv-03845 Document 1-1 Filed on 10/04/19 in TXSD Page 95 of 108



                      number of individuals who are addicted to opioids has increased the
                      demands on emergency services and law enforcement in Burleson County;

               i)     All of Defendants’ actions have caused significant harm to the community
                      – in lives lost; addictions endured; the creation of an illicit drug market and
                      all its concomitant crime and costs; unrealized economic productivity; and
                      broken families and homes;

               j)     These harms have taxed the human, medical, public health, law
                      enforcement, and financial resources of Burleson County; and

               k)     Defendants’ interference with the comfortable enjoyment of life of a
                      substantial number of people is entirely unreasonable because there is
                      limited social utility to opioid use and any potential value is outweighed by
                      the gravity of harm inflicted by Defendants’ actions.

       299.    The Defendants knew, or should have known, that promoting opioid use would

create a public nuisance in the following ways:

               a)     Defendants have engaged in massive production, promotion, and
                      distribution of opioids for use by the citizens of Burleson County;

               b)     Defendants’ actions created and expanded the market for opioids,
                      promoting its wide use for pain management;

               c)     Defendants misrepresented the benefits of opioids for chronic pain and
                      fraudulently concealed, misrepresented, and omitted the serious adverse
                      effects of opioids, including the addictive nature of the drugs; and

               d)     Defendants knew, or should have known, that their promotion would lead
                      to addiction and other adverse consequences that the larger community
                      would suffer as a result.

       300.    The Defendants’ actions were, at the least, a substantial factor in doctors and

patients not accurately assessing and weighing the risks and benefits of opioids for chronic pain

thereby causing opioids to become widely available and used in Burleson County.

       301.    Without Defendants’ actions, opioid use would not have become so widespread and

the enormous public health hazard of opioid addiction would not have existed and could have been

averted.



                                                  94
   Case 4:19-cv-03845 Document 1-1 Filed on 10/04/19 in TXSD Page 96 of 108



       302.    The health and safety of the citizens of Burleson County, including those who use,

have used, or will use opioids, as well as those affected by opioid users, is a matter of great public

interest and legitimate concern to Burleson County’s citizens and residents. It was foreseeable to

all Defendants that the burden of the opioid crisis would fall to counties like Burleson County in

the form of social and economic costs. The public nuisance created, perpetuated, and maintained

by Defendants can be abated and further reoccurrence of such harm and inconvenience can be

prevented.

       303.    Defendants’ conduct has affected and continues to affect a considerable number of

people within Burleson County and is likely to continue to cause significant harm to patients who

take opioids, their families, and the community at large.

       304.    Each Defendant created or assisted in creating the opioid epidemic, and each

Defendant is jointly and severally liable for its abatement. Furthermore, each Defendant should be

enjoined from continuing to create, perpetuate, or maintain said public nuisance in Burleson

County. Furthermore, Defendants should compensate Burleson County for the funds it has

expended and continues to expend for medical insurance claims for opioids that were not medically

valid, as well as increased costs of social services, health systems, law enforcement, judicial

system, and treatment facilities.

              V.     SECOND CAUSE OF ACTION: COMMON LAW FRAUD
                             AGAINST ALL DEFENDANTS

       305.    Burleson County re-alleges and incorporates by reference each of the allegations

contained in the preceding paragraphs of this Complaint as though fully alleged herein.

       306.    At all relevant and material times, Defendants expressly and/or impliedly warranted

that opioids were safe, of merchantable quality, and fit for use.




                                                 95
   Case 4:19-cv-03845 Document 1-1 Filed on 10/04/19 in TXSD Page 97 of 108



       307.     Manufacturing Defendants’ superior knowledge and expertise, its relationship of

trust and confidence with doctors and the public, its specific knowledge regarding the risks and

dangers of opioids, and its intentional dissemination of promotional and marketing information

about opioids for the purpose of maximizing sales, each gave rise to the affirmative duty to

meaningfully disclose and provide all material information about the risks and harms associated

with opioids.

       308.     At all relevant and material times, Manufacturing Defendants, individually and

acting through their employees and agents, and in concert with each other, fraudulently represented

to physicians, who Defendants knew would justifiably rely on Manufacturing Defendants’

representations, that opioids were safe and effective for treating chronic pain.

       309.     Defendants’ false representations were fraudulently made, with the intent or

purpose that healthcare providers and patients would justifiably rely upon them, leading to the

prescription, administration, filling, purchasing, and consumption of opioids in Burleson County.

       310.     Distributor Defendants knowingly and deliberately took advantage of the

Manufacturing Defendants’ false and fraudulent representations to disburse and distribute an

immense amount of opioids in Burleson County.

       311.     Distributor Defendants made representation that they were taking action to prevent

the opioid oversupply and abuse while recognizing they were in a unique position to do so.

Burleson County relied on Distributor Defendants to act as a gatekeeper in the supply chain as

they represented to the public.

       312.     Defendants’ deliberate misrepresentations and/or concealment, suppression, and

omission of material facts as alleged herein include, but are not limited to:

                a)     Making false and misleading claims regarding the known risks of the
                       addictive nature of opioids and suppressing, failing to disclose, and



                                                 96
   Case 4:19-cv-03845 Document 1-1 Filed on 10/04/19 in TXSD Page 98 of 108



                      mischaracterizing the addictive nature of opioids and in concomitant costs,
                      such as overdoses, deaths, and heroin addiction;

               b)     Making false and misleading written and oral statements that opioids are
                      more effective than traditional pain killers for chronic pain, or effective at
                      all and/or omitting material information showing that opioids are no more
                      effective than other non-addictive drugs for chronic pain;

               c)     Issuing false and misleading warnings and/or failing to issue adequate
                      warnings concerning the risks and dangers of using opioids;

               d)     Making false and misleading claims downplaying the risk of addiction
                      when using opioids and/or setting forth guidelines that would purportedly
                      identify addictive behavior;

               e)     Making false and misleading misrepresentations concerning the safety,
                      efficacy and benefits of opioids without full and adequate disclosure of the
                      underlying facts which rendered such statements false and misleading; and

               f)     Disbursing and distributing opioids when suspicion existed that opioids
                      were being diverted.

       313.    Defendants willfully, wantonly, and recklessly disregarded their duty to provide

truthful representations regarding the safety and risk of opioids and distributed and disbursed

opioids, including the fact that upon information and belief, there was suspicion for diversionary

purposes.

       314.    Defendants made these misrepresentations with the intent that the healthcare

community and patients would rely to their detriment.

       315.    Defendants’ misrepresentations were made with the intent of defrauding and

deceiving the medical community and consumers to induce and encourage the sale of opioids.

       316.    Defendants’ fraudulent representations evidence their callous, reckless, willful, and

depraved indifference to the health, safety, and welfare of consumers living in Burleson County.

       317.    Defendants omitted, misrepresented, suppressed and concealed material facts

concerning the dangers and risk of injuries associated with the use of opioids, as well as the fact




                                                97
   Case 4:19-cv-03845 Document 1-1 Filed on 10/04/19 in TXSD Page 99 of 108



that the product was unreasonably dangerous.

       318.    Public statements by the Defendants and their associates created the false and

misleading impression to regulators, prescribers, and the public that the Defendants rigorously

carried out their legal duties, including their duty to report suspicious orders and exercise due

diligence to prevent diversion of these dangerous drugs, and further created the false impression

that these Defendants also worked voluntarily to prevent diversion as a matter of corporate

responsibility to the communities their business practices would necessarily impact.

       319.    Defendants’ purpose was willfully blind to, ignored, downplayed, avoided, and/or

otherwise understated the serious nature of the risks associated with the use of opioids.

       320.    Defendants’ failure to stem, rather than fuel spikes of opioid sales was intended to

encourage the sale of opioids, even if the circumstances provided suspicion for diversionary

purposes.

       321.    The treating medical community and consumers in Burleson County did not know

that Defendants’ representations were false and/or misleading and justifiably relied on them.

       322.    Defendants had sole access to material facts concerning the dangers and

unreasonable risks of opioids, which they intentionally concealed.

       323.    As a direct and proximate result of Defendants’ fraudulent misrepresentations and

intentional concealment of facts, upon which the medical community and consumers in Burleson

County reasonably relied, Burleson County suffered actual and punitive damages.

                    VI.    THIRD CAUSE OF ACTION: NEGLIGENCE
                                AGAINST ALL DEFENDANTS

       324.    Burleson County re-alleges and incorporates by reference each of the allegations

contained in the preceding paragraphs of this Complaint as though fully alleged herein.




                                                98
  Case 4:19-cv-03845 Document 1-1 Filed on 10/04/19 in TXSD Page 100 of 108



       325.    Manufacturing Defendants have a duty to exercise reasonable care in marketing its

opioids to physicians treating residents of Burleson County and Burleson County residents.

Manufacturing Defendants have breached their duty by knowingly and fraudulently

misrepresenting the benefits of, and downplaying the risks of, opioids for chronic pain.

       326.    Manufacturing Defendants have used deceitful marketing ploys, KOLs, Front

Groups, and other schemes to increase profits at the cost of public health causing an opioid

epidemic. Manufacturing Defendants have acted willfully, wantonly, and maliciously.

       327.    Likewise, Distributor and Retailer Defendants have a duty to exercise ordinary care

in distributing opioids. Distributor and Retailer Defendants have breached their duty by failing to

prevent or reduce the distribution of opioids even if there existed suspicion for diversionary

purposes. Distributor and Retailer Defendants have intentionally failed to prevent or reduce the

distribution of opioids so that they could increase profits. Distributor and Retailer Defendants have

acted willfully, wantonly, and maliciously.

       328.    As a proximate result, Manufacturing, Distributor, and Retailer Defendants and its

agents have caused Burleson County to incur excessive costs to treat the opioid epidemic in its

county including, but not limited to, increased costs of social services, health systems, law

enforcement, judicial system, and treatment facilities. It was foreseeable to all Defendants that the

burden of the opioid crisis would fall to counties like Burleson County in the form of social and

economic costs.

       329.    Burleson County and its residents are therefore entitled to actual and punitive

damages.

              VII.    FOURTH CAUSE OF ACTION: GROSS NEGLIGENCE
                            AGAINST ALL DEFENDANTS

       330.    Burleson County re-alleges and incorporates by reference each of the allegations



                                                 99
   Case 4:19-cv-03845 Document 1-1 Filed on 10/04/19 in TXSD Page 101 of 108



contained in the preceding paragraphs of this Complaint as though fully alleged herein.

        331.    Defendants’ marketing scheme to optimize profits by misrepresenting and falsely

promoting opioids as the panacea to chronic pain was done intentionally.

        332.    Defendants’ hiring of KOLs, Front Groups, and others to spread its fraudulent

message that opioids were useful and beneficial for chronic pain was grossly negligent and done with

conscious indifference or reckless disregard for the safety of others.

        333.    Distributor Defendants’ distribution of opioids and Retailer Defendants’ dispensing

of opioids despite the obvious signs that there was no valid medical purpose for a large number of

prescription for opioids was grossly negligent and done with conscious indifference or reckless

disregard for the safety of others.

        334.    Each Defendants’ actions and omissions as described herein, singularly or in

combination with each other, were malicious resulting in damages and injuries to Burleson County

and its residents.

        335.    At every stage, Defendants knew, or should have known, that their conduct would

create an unreasonable risk of physical harm to others, including Burleson County and its residents,

and should be held liable in punitive and exemplary damages to Burleson County.

                            VIII. FIFTH CAUSE OF ACTION:
                        TEXAS CONTROLLED SUBSTANCES ACT (“TCSA”)
                              AGAINST ALL DEFENDANTS

        336.     Burleson County re-alleges and incorporates by reference each of the allegations

contained in the preceding paragraphs of this Complaint as though fully alleged herein.

        337.    Each Defendant has knowingly distributed, delivered, administered, or dispensed a

controlled substance in violation of the Texas Controlled Substances Act §481.128(a)(1) by

dispensing or delivering a controlled substance, or causing a controlled substance to be




                                                  100
  Case 4:19-cv-03845 Document 1-1 Filed on 10/04/19 in TXSD Page 102 of 108



administered, when there is no valid medical purpose. Tex. Health & Safety Code §481.071.

       338.    As alleged herein, each Defendant, at all times relevant to this Complaint, had a

duty to monitor the flow of opioids by acting as a gatekeeper between physicians and pharmacies

and patients. Distributor and Retailer Defendants wholly failed in its duties and knew, or should

have known, that they were distributing and/or dispensing opioids on orders that posed unresolved

red flags for diversion.

       339.    For many years, each Defendant had the ability to track prescription orders and they

have undertaken the duty to exercise reasonable care to track and halt any and all suspicious opioid

prescriptions. Distributor Defendants claim they have stopped tens of thousands of prescriptions

suspected of diversion while admitting that the opioid epidemic is a serious public health crisis.

       340.    But each Defendant has breached its duty by failing to track and halt the

overwhelming supply of opioids into Burleson County despite its layers of oversight and

commitment to provide a safe and secure channel to deliver medications, including opioids. Each

Defendant has intentionally failed to prevent or reduce the distribution of opioids so that they could

increase profits and have done so willfully, wantonly, and maliciously.

       341.    As a proximate result, each of the Defendants and their agents have caused

Burleson County to incur excessive costs to treat the opioid epidemic in its county including, but

not limited to, increased costs of social services, health systems, law enforcement, judicial system,

and treatment facilities. It was foreseeable to all Defendants that the burden of the opioid crisis

would fall to counties like Burleson County in the form of social and economic costs.

       342.    Burleson County and its residents are therefore entitled to actual and punitive

damages.




                                                101
  Case 4:19-cv-03845 Document 1-1 Filed on 10/04/19 in TXSD Page 103 of 108



              IX.     SIXTH CAUSE OF ACTION: UNJUST ENRICHMENT
                             AGAINST ALL DEFENDANTS

       343.    Burleson County re-alleges and incorporates by reference each of the allegations

contained in the preceding paragraphs of this Complaint as though fully alleged herein.

       344.    As an expected and intended result of their conscious wrongdoing as set forth in

this Complaint, Defendants have profited and benefited from opioid purchases made by Burleson

County and its residents.

       345.    When Burleson County and its residents purchased opioids, they expected that

Defendants had provided necessary and accurate information regarding those risks. Instead,

Defendants had misrepresented the material facts regarding the risks and benefits of opioids and

sold and/or distributed and/or dispensed opioids even though, upon information and belief, there

was suspicion for diversionary purposes.

       346.    Defendants took undue advantage and received a benefit because the County bore

the cost of the externalities of Defendants’ wrongful conduct. Moreover, the County had no choice

and was effectively required to cover these costs to Defendants’ benefit.

       347.    Defendants have been unjustly enriched at the expense of Burleson County, and

Burleson County is therefore entitled to damages to be determined by the jury.

              X.      SEVENTH CAUSE OF ACTION: CIVIL CONSPIRACY
                            AGAINST ALL DEFENDANTS

       348.    Burleson County re-alleges and incorporates by reference each of the allegations

contained in the preceding paragraphs of this Complaint as though fully alleged herein.

       349.    Defendants engaged in a civil conspiracy in their unlawful marketing of opioids

and/or distribution of opioids into Texas and Plaintiff’s community.




                                               102
  Case 4:19-cv-03845 Document 1-1 Filed on 10/04/19 in TXSD Page 104 of 108



       350.    Defendants engaged in a civil conspiracy to commit fraud and misrepresentation in

conjunction with their unlawful marketing of opioids and/or distribution of opioids into Texas and

Plaintiff’s community.

       351.    Defendants unlawfully failed to act to prevent diversion and failed to monitor for,

report, and prevent suspicious orders of opioids.

       352.    The Manufacturing Defendants further unlawfully marketed opioids in Texas and

Plaintiff’s community in furtherance of that conspiracy.

       353.    Defendants, in coordinated and concerted action with each other, engaged in a joint

scheme to materially expand opioid use by altering the medical community’s prescribing practices

of opioids through repeated fraudulent statements and misrepresentations. The Defendants used

front groups, Key Opinion Leaders, and sale representatives to spread their false message under

the guise of being authoritative, neutral third parties. Manufacturer, Distributor and Retailer

Defendants were not two separate groups operating in isolation or two groups forced to work

together in a closed system, but rather, operated together as one united entity, working together on

multiple fronts to engage in the unlawful sale of prescription opioids.

       354.    Defendants acted with a common understanding or design to commit unlawful acts,

as alleged herein, and acted purposely, without a reasonable or lawful excuse, which directly

caused the injuries alleged herein.

       355.    Defendants acted with malice, purposely, intentionally, unlawfully, and without a

reasonable or lawful excuse.

       356.    Defendants conduct in furtherance of the conspiracy described herein was not mere

parallel conduct because each Defendant acted directly against their commercial interests in not

reporting the unlawful distribution practices of their competitors to the authorities, which they had




                                                103
  Case 4:19-cv-03845 Document 1-1 Filed on 10/04/19 in TXSD Page 105 of 108



a legal duty to do. Each Defendant acted against their commercial interests in this regard due to an

actual or tacit agreement between the Defendants that they would not report each other to the

authorities so they could all continue engaging in their unlawful conduct.

       357.    Defendants’ conspiracy, and Defendants’ actions and omissions in furtherance

thereof, caused the direct and foreseeable losses alleged herein.

       358.    Defendants’ actions demonstrated both malice and also aggravated and egregious

fraud. Defendants engaged in the Conduct alleged herein with a conscious disregard for the rights

and safety of other persons, even though that conduct has a great probability of causing substantial

harm. Manufacturing Defendants’ fraudulent wrongdoing was also particularly gross.

       359.    Defendants’ misconduct alleged in this case is ongoing and persistent.

       360.    Defendants’ misconduct alleged in this case does not concern a discrete event or

discrete emergency of the sort a political subdivision would reasonably expect to occur, and is not

part of the normal and expected costs of a local government’s existence. Plaintiff alleges wrongful

acts which are neither discrete nor of the sort a local government can reasonably expect.

       361.    Plaintiff has incurred expenditures for special programs over and above Plaintiff’s

ordinary public services.

       362.    Plaintiff seeks all legal and equitable relief as allowed by law, including inter alia

injunctive relief, restitution, disgorgement of profits, compensatory and punitive damages, and all

damages allowed by law to be paid by the Defendants, attorney fees and costs, and pre-and post-

judgment interest.

       363.    Plaintiff does not allege that the opioid drugs are inherently defective nor that the

FDA-approved warning labels are inadequate, and Plaintiff does not seek a remedy under theories

of product defect or failure to warn. Rather, the fulcrum of Plaintiff’s allegations is that Defendants




                                                 104
  Case 4:19-cv-03845 Document 1-1 Filed on 10/04/19 in TXSD Page 106 of 108



intentionally and negligently engaged in harmful, misleading drug promotion and advertising, as

well as false commitments to reduce opioid diversion, in order reap profits from an over-supply of

opioid drugs. The Defendants’ conduct was a direct cause of the proliferation of these drugs, the

source of massive profits realized by Defendants from the sale of opioids, and the economic harm

for which Plaintiff seeks relief.

       364.    RULE 194.2 REQUESTS FOR DISCLOSURE: Plaintiff requests that all

Defendants previously served with Requests for Disclosure make such disclosures in

accordance with the request and Texas Rules of Civil Procedure. Plaintiff further requests

that Defendants SpecGx LLC; Mallinckrodt LLC; Wal-Mart Inc. f/k/a Walmart Stores,

Inc.; Brookshire Brothers, Inc. and Brookshire Brothers d/b/a B& B Pharmacy, respond to

this Requests for Disclosure pursuant to Tex. R. Civ. P. 194.2.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully prays:

               a.      That the acts alleged herein be adjudged and decreed to be unlawful and that
                       the Court enter a judgment declaring them to be so;

               b.      That Defendants be enjoined from, directly or indirectly through KOLs,
                       Front Groups or other third parties, continuing to misrepresent the risks and
                       benefits of the use of opioids for chronic pain, and from continuing to
                       violate Texas law;

               c.      That Plaintiff recover all measures of damages, including punitive and
                       exemplary damages, allowable under the law, and that judgment be entered
                       against Defendants in favor of Plaintiff;

               d.      That Plaintiff recover restitution on behalf of Burleson County consumers
                       who paid for opioids for chronic pain;

               e.      That Plaintiff recover the costs and expenses of suit, pre- and post-judgment
                       interest, and reasonable attorneys’ fees as provided by law; and

               f.      That Defendants be ordered to abate the public nuisance that they created in
                       in violation of Texas common law.



                                                105
  Case 4:19-cv-03845 Document 1-1 Filed on 10/04/19 in TXSD Page 107 of 108




Dated September 30, 2019

                                   Respectfully submitted,

                             By:   /s/ Mikal C. Watts
                                   Mikal C. Watts
                                   State Bar No. 20981820
                                   Shelly A. Sanford
                                   State Bar No. 00784904
                                   WATTS GUERRA LLP
                                   4 Dominion Drive
                                   Bldg. 3, Ste. 100
                                   San Antonio, Texas 78257
                                   Telephone: (210) 447-0500
                                   Facsimile: (210) 447-0502
                                   Email: mcwatts@wattsguerra.com
                                           ssanford@wattsguerra.com

                                   Alicia O’Neill
                                   O’NEILL LAW LLP
                                   601 Pennsylvania Ave. NW
                                   Suite 900
                                   Washington, DC 20004
                                   Telephone: (202) 629-0535
                                   Email: aoneill@aoneilllaw.com

                                   THE GALLAGHER LAW FIRM
                                   Michael T. Gallagher
                                   Texas Bar No. 07586000
                                   Pamela McLemore
                                   Texas Bar No. 24099711
                                   2905 Sackett Street
                                   Houston, Texas 77098
                                   (713) 222-8080
                                   (713) 222-0066 – facsimile
                                   mike@gld-law.com




                                    106
  Case 4:19-cv-03845 Document 1-1 Filed on 10/04/19 in TXSD Page 108 of 108



                                             Tommy Fibich
                                             State Bar No. 06952600
                                             Jay Henderson
                                             State Bar No. 09424050
                                             FIBICH LEEBRON COPELAND & BRIGGS
                                             1150 Bissonnet Street
                                             Houston, Texas 77005
                                             Telephone: (713) 751-0025
                                             Facsimile: (713) 751-0030
                                             Email: tfibich@fibichlaw.com
                                                    jhenderson@fibichlaw.com

                                             Susan R. Deski
                                             State Bar No. 24040796
                                             County Attorney
                                             BURLESON COUNTY ATTORNEY’S OFFICE
                                             100 West Buck, Suite 402
                                             Caldwell, Texas 77836
                                             Telephone: (979) 567-2340
                                             Facsimile: (979) 567-2373


                                CERTIFICATE OF SERVICE

       I hereby certify that on the 30th day of September 2019, a true and correct copy of the

preceding document was electronically filed and served to all counsel of record.

                                     /s/Mikal C. Watts
                                     Mikal C. Watts




                                              107
